 160 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 United Parcel Service of America, I
nc. 
and 
Intern
a-tion
al B
rotherhood
 of Teamsters, Local U
nion 
373.  
Cases 16
ŒCAŒ028064, 16
ŒCAŒ062316, 16
ŒCAŒ070588, 16
ŒCAŒ081494, and 
16ŒCAŒ085218 February 2
6, 2015
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
, AND MCFERRAN
 On August 15, 2013, Administrative Law Judge Kel
t-ner W. Locke issued the attached decision.  The General 
Counsel filed exceptions and a supporting brief.  The 

Respondent fil
ed an answering brief
, and t
he General 
Counsel filed a reply brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions a
nd briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions as 

modified below and to adopt the recommended Order.
 I. BACKGROUND
 The Union represents a unit of employees, including 
about 45 package drivers, at the Respondent™s Texark
a-na, Arkansas facility.  During the relevant time period, 
the Union filed a number of grievances pursuant to the 
parties™ collective
-bargaining agreement.  In conjunction 
with the grievances, the Union, primarily through Chief 
Union Steward 
Reginald Thomas,
 also submitted info
r-mation requests to the Respondent.  
The complaint alle
g-es that the Respondent failed to provide relevant info
r-mation requested by the Union 
on 21 different 
occasions. 
 Thomas filed his
 first charge 
with the Board 
on June 
13, 2011.  Oth
ers followed on August 9 and December 
12.  The Regional Director issued a complaint on the 
basis of these charges, but postponed the hearing indef
i-nitely when the parties agreed to an informal settlement, 
which was executed on 
March
 6, 2012,
 and approved b
y the Regional Director on March 8
.  Subsequently, two 
more charges were filed alleging that the Respondent 
again failed to provide 
certain
 requested information.  
The Regional Director set 
aside the
 settlement agreement 
and issued a new complaint based on
 all of the charges.    
 As explained below, 
the disputed information requests 
fall 
into three c
ategories
: (1) requests seeking info
r-mation related to a
 recurring
 ﬁlunch grievance
ﬂ;1 (2) r
e-quests submitted from May 3
 to 
September 1, 2011
, be-1 These requests were submitted from November 2011 through April 
2012, both before and after the informal settlement agreement was 
signed.  The settlement did not purport to resolve the parties™ disagre
e-ment about whether the Respondent was obligated to pro
vide doc
u-
ments requested in connection with the lunch grievances.  
 fore the 
March 6, 2012 
settlement was signed
; and (3) 
postsettlement 
requests submitted
 in April and May 
2012.  For the reasons discussed below, we affirm the judge™s 
dismissal of the 
complaint.  Specifically, we find
 that
 (1) 
the Respondent did not violate the Act
 by failing to pr
o-vide information in response to ﬁlunch grievanceﬂ r
e-quests;
 (2) 
the 
Respondent complied with the 
settlement 
agreement; (3) the Respondent did not commit any post
-settlement violations; 
(4) the settlement agreement 
should be reinstated; 
and (5) the 
presettlement 
requests 
were resolved by the settlement agreement.   
 II. ﬁLUNCH GRIEVANCE
ﬂ INFORMATION REQUESTS
 A. Facts
 Beginning November 21, 2011, and approximately 
once every 10 days thereafter, Thomas filed grievance
s on behalf of all bargai
ning unit employees claiming that 
the Respondent was forcing drivers to work through their 

lunch 
period 
in order to avoid retaliation from Center 
Manager Randy Rosebaugh for not meeting their pe
r-formance numbers
, i.e., the 
Stops Per On
-Road Hour
 (ﬁSPORHﬂ)
, a key component in the Respondent™s a
s-ses
sment of a driver™s performance
.  For each grievance, 
Thomas, acting for the Union, requested
 (1) timecards;
2 (2) delivery reports;
3 (3) manifests;
4 (4) 
ﬁtelematics
,ﬂ also including average speed of vehicle in moti
on on each route;
5 (5) 
ﬁtime between stop
sﬂ section summary;
6 (6) weekly operation report;
7 and (7) driver recap su
m-2 Timecards show the time a driver punched in and out and whether 
the driver clocked out for lunch.
 3 Delivery reports show the number of packages on a truck, who 
signed for the packages, 
whether stops were business or residential, and 
whether the driver missed any stops. 
 4 Manifests show the number of stops and packages, where packages 
are located on the truck, and delivery addresses. 
 5 Telematics are comprehensive reports that show wher
e a driver is 
located, the route taken, time spent at stops, time between stops, 
SPORH, hours worked, breaks, addresses, and more.  These reports 
include ﬁsafety, service, and productionﬂ information, such as whether 
the driver is wearing his seatbelt, whe
ther the truck™s door is opened, 
and time spent idling. Thomas also cited telematics™ ability to doc
u-
ment how much time a driver spent backing up. 
 6 The time between stop summary is a form that the Respondent no 
longer produces.  When it was used, it prov
ided much information that 
is now contained in telematics, including start/end times, breaks, time 
at and between stops, whether stops are residential or commercial, and 
addresses.
 7 The weekly operation report summarizes weekly hours worked, 
SPORH, miles 
traveled, and the number of deliveries.
 362 NLRB No. 22
                                                                                                                         UNITED PARCEL SERVIC
E OF AMERICA
   161 mary
8 for all unit drivers
, all covering the 10
-day period 
immediately preceding the request.
9    Those information r
equests led to a series
 of 
letters
 be-tween the Respondent and the Union
.10  On December 
15, 2011, Cedric Williams, the Respondent™s district l
a-bor relations manager, sent a letter to Tommy Driggers, 
the Union™s business agent, objecting to the requests as 
overly broad and unduly
 burdensome
.  Williams 
reques
t-ed more details about the information sought
 so that the 
parties could determine whether the scope of the requests 

could be narrowed and whether responsive information 

could be provided through a less burdensome process
.  On December 21, Driggers responded 
that 
the info
r-mation was requested in connection with the lunch grie
v-ances
 to identify which drivers were not properly taking 
their lunchbreaks
.   On January 6, 2012,
11 Williams again protest
ed that 
the requests were o
verly broad
.  Williams contended that 
six different categories of documents were not necessary 
to determine whether a driver took a meal period on a 
particular day.  Williams
 suggest
ed alternative, less bu
r-densome ways for the Respondent to fulfill the req
uest, 
such as by providing time records for a single day for a 

sampling of drivers or for specific drivers who alleged 

that they missed meal periods.  On January 9, Thomas 
(rather than Driggers) replied that 
the requests were not 
overly broad because the i
nformation was needed to su
p-port filed grievances.  
 On January 20, Williams sent another letter, 
explaining 
again why the Respondent viewed the requests as overly 
broad, asking for a more narrowly focused 
request
, and 
repeating 
his earlier 
suggestions for possible alternatives.  
Thomas responded by again stating that the Union wan
t-ed all of the information requested in order to process its 
grievances.  
 On March 28, Williams again protest
ed the 
breadth of 
Union™s information requests
, repeat
ing his 
suggesti
ons 
for 
less burdensome ways the Respondent could provide 
necessary information
, and complaining that the Union 
had not responded to his earlier suggestions that the U
n-ion narrow its requests
.  On April 1, Thomas 
answered 
that the Responden
t, by executing the March 6 settlement 
agreement,
 had 
foregone 
the chance to tell an NLRB 
judge that the requests were overly broad and unduly 

burdensome.
  As noted earlier, the settlement agreement 
8 The driver recap summary apparently shows SPORH, number of 
packages, number of hours worked, mileage, and some telematics data 
such as seat belt use and backing events.
 9 The last request covered by the complaint w
as submitted on April 
16, 2012. 
 10 The judge™s decision provides more details about the contents of 
these letters.  
 11 All subsequent dates are 2012
, unless stated otherwise.
 did not refer to or purport to settle the dispute over th
e lunch grievance information requests.  
 The Respondent 
did 
not provide any information in r
e-sponse to the
 Union™s 
requests
 related to the lunch grie
v-ances
. B. The Judge™s Decision
 The judge found that 
the Union acted in bad faith 
when it made these infor
mation requests and when it 
subsequently refused to discuss or agree to any a
ccom-modation 
that 
would reduce the burden on the Respon
d-ent.  The judge noted that Thomas was consistently u
n-willing
 even
 to discuss an accommodation and that he 
never attempted t
o explain why the Respondent™s su
g-gestions for 
less burdensome 
alternatives were 
insuff
i-cient.  The judge also found that the Respondent acted in 
good faith and sought to comply with the requests.  
The 
judge 
therefore 
concluded that any failure to furnish 
the 
requested documents did not consti
tute a violation of 
Section 8(a)(
5) and (1) of the Act
. For the reasons discussed below, we agree with the 
judge that the Respondent did not violate the Act by fai
l-ing to provide th
e requested information.  We do not, 
however, rely on the judge™s findings that the Union ac
t-ed in bad faith or that the Respondent sought to comply 
with the lunch grievance requests.
12   C. Discussion
 An employer has a statutory obligation to provide r
e-quested information that is potentially
 relevant and will 
be of use to a union in fulfilling its responsibilities as the 

employees™ exclusive bar
gaining representative
, inclu
d-ing its grievance
-processing duties.  
NLRB v. Acme I
n-dustri
al Co.
, 385 U.S. 432 (1967)
.  See
 also
 Postal Se
r-vice
, 337 NLRB 820, 82
2 (2002
); Asarco, Inc.,
 316 
NLRB 636, 643 (1995)
, enfd. in relevant part 
86 F.3d 
1401 (5th Cir. 1996)
.  The Board™s standard 
for
 dete
r-12 Contrary to the judge, the record establishes that the Union had a 
good
-fait
h basis for its lunch grievance information requests.  A union 
is presumed to be acting in good faith when it requests information 
until the contrary is shown.  The requirement that an information r
e-quest be made in good faith is satisfied if at least one 
reason for the 
request can be justified.  
Mission Foods
, 345 NLRB 788, 788 (2005); 
Hawkins Construction Co.
, 285 NLRB 1313, 1314 (1987), enf. denied 
on other grounds 857 F.2d 1224 (8th Cir. 1988).  Here, the Union su
b-
mitted all of these information request
s in support of corresponding 

grievances, providing the one necessary legitimate reason for the r
e-quests.  
 The judge™s finding that the Respondent sought to honor the lunch 
grievance requests also is inconsistent with the record.  The judge a
p-
pears to hav
e thought that documents related to these requests were 
included in a large box of documents that the Respondent produced in 

January 2012.  That box, however, contained information related to the 
presettlement information requests, not the lunch grievance 
requests.  
The Respondent, moreover, does not claim to have provided any r
e-sponsive documents.  
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 162 mining which 
information 
requests must 
be honored is a 
liberal discovery
-type standard. 
 See, 
e.g., 
Leland Sta
n-ford Junior University,
 307 NLRB 75, 80 (1992)
.  The 
Board does not pass on the merits of the underlying 
grievance, and the union is not required to show 
that the 

information 
that triggered the 
request is ﬁ
‚accurate, no
n-hearsay, or even ultimately reliable.
™ﬂ  W. L. Molding 
Co.
, 272 NLRB 1239, 1240 (1984) 
(quoting 
Boyers Co
n-struction Co.
, 267 NLRB 227, 229 (1983)
).   Where, as
 here, requested information is related to 
unit 
employees™ 
terms and conditions of employment, the 
information is presumptively relevant and 
the 
union need 
not make any specific showing of relevance.  
See 

Mathews Readymix, Inc.
, 324 NLRB 1005, 100
9 (1997), 
enfd. in relevant part 165 F.3d 74 (D.C. Cir. 1999).  
If a
n employer effectively rebuts the presumption
 of rel
e-vance, however, or otherwise shows that it has a valid 
reason for not providing the requested information, the 
employer is excused from p
roviding the information or 
from providing it in the form requested
.  See 
Coca
-Cola 
Bottling Co.
, 311 NLRB 424, 425 (1993)
; American C
y-anamid Co.
, 129 NLRB 683, 684 (1960)
.   If, for example, the
 employer 
has a legitimate c
laim 
that 
a request for informati
on 
is 
unduly burdensome or 
overbroad
, it must articulate those concerns to the union 
and make a
 timely
 offer to cooperate with the union to 
reach a mutually acceptable accommodation.  
Mission 
Foods
, 345 NLRB
 at 789
.  Correspondingly, where an 
employer 
fulf
ills those obligations, the 
union may not 
ignore the employer™s 
concerns
 or 
refuse to discuss a 
possible accommodation
, even when the requested i
n-formation is presumptively relevant
.  See 
American C
y-anamid
, 129 NLRB 
at 
684 (no violation where employer 
rais
ed confidentiality concerns and union
™s 
ﬁadamant 
insistence . . . on its right to have the Respondent's re
c-ords in the terms set forth in its demand precluded, in 
effect, a test of the Respondent's willingness to give the 
Union access to the 
[presumptively
 relevant] wage i
n-formation
 involved on mutually satisfactory termsﬂ).  
See 
also 
Good Life Beverage Co.
, 312 NLRB 1060, 1062 
(1993)
; Century Air Freight
, 284 NLRB 730, 734
Œ735
 (1987)
.13  13 Although occasionally disagreeing with the Board on the applic
a-tion of these legal principles to particular facts, courts have endorsed 
the principles thems
elves.  
In 
Emeryville Research Center v. NLRB
, 441 F.2d 880, 885 (9th Cir. 1971), the Ninth Circuit found that the 
employer raised bona fide objections to an information request and that 

the union, by demanding the information in a very precise form but 
stating its need only in terms of general relevance to intelligent bargai
n-
ing, failed to give the employer the opportunity to provide the info
r-mation on mutually satisfactory terms.  See also 
NLRB v. St. Joseph™s 

Hospital
, 755 F.2d 260, 264
Œ265 (2d Cir. 19
85), cert. denied 474 U.S. 
827 (1985) (no violation where employer™s concerns were legitimate 
As the General
 Counsel points out, the information r
e-quested by the U
nion related to bargaining
 unit emplo
y-ees and was therefore presumptively relevant.
  However, 
we find that in the context of this case, the Respondent 
has effectively rebutted the presumption of relevance 

with respect to many of the requested documents and
 that, with respect to the requests as a whole, the R
e-spondent has demonstrated that it timely raised legit
i-
mate concerns over the burdensomeness and overbreadth 
of the information requests, to which the Union did not 
respond adequately. 
  In these circums
tances, the General 
Counsel has failed to prove a violation of the Act.
 As 
the judge 
explained, 
the 
Union was attempting to 
determine whether drivers were properly taking their 

lunch
breaks or
 instead were
 clocking out for lunch while 
continuing to work.  
Some documents, such as timecards, 
clearly would have been relevant to this inquiry.  But, on 
the whole, the Union insisted on a vast number of doc
u-ments and information that went far beyond what would 
appear to be even potentially relevant to determine i
f and 
when drivers recorded their lunchbreak
s and
 whether 
they delivered packages during
 those breaks
.  The Union 
sought six different reports on every
 driver for every
 day 
for months
.  These reports contained information such as 
where packages 
were located 
on 
a truck, 
who signed for 
each package,
 how much time a driver spent backing up, 
and much
 more detailed 
information
 about the particulars 
of each driver™s workday.  Like the judge and the R
e-spondent, we are unable to see how this detailed info
r-mation coul
d bear on the question 
whether drivers deli
v-ered packages 
during their lunchbreaks.  Significantly, 

neither the General Counsel nor the Union has ever e
x-plained how this requested information is even 
potentia
l-ly 
relevant
 to the issue of lunchbreaks
 raised in the grie
v-ances
.  Moreover, many of these 
reports 
contain
 overla
p-ping information
,14 and the Union has also never e
x-plained how it would benefit from having the same i
n-formation in multiple reports.
15  Compare 
Emeryville 
and substantial and employer suggested alternatives but union rejected 
all attempts at discussion); 
Soule Glass & Glazing Co. v. NLRB
, 652 
F.2d 1055, 1098 (1st Cir. 1981)
 (union does not need to participate in 
protracted negotiations but must attempt to reach some type of co
m-promise with the employer as to the form, extent, or timing of discl
o-
sure),
 abrogated on other grounds 
NLRB v. Curtin Matheson Scientific, 
Inc.
, 494 U.S. 775, 786 fn. 7 (1990)
. 14 Information contained in more than one report includes, among 
others things, drivers™ SPORH numbers, the number of packages on a 

truck, delivery addresses, the num
ber of hours a driver worked, and 
some very specific information such as seat belt use and backing 
events. 
 15 The record demonstrates that the Union could have requested ce
r-tain documents in a form that excluded detailed, nonrelevant info
r-mation.  Telemat
ics reports, for example, can be customized to provide 
only specified information.  The Union, however, appears to have been 
                                                                                                                                                          UNITED PARCEL SERVIC
E OF AMERICA
   163 Research Center v. NLRB
, 441 F.2d at 885 (holding that 
where employer has bona fide objections, union ﬁmust 
do more than rely on general avowals of relevance in 
order to establish its right to the informationﬂ).  As a r
e-sult, we find that the Respondent established that much 
of th
e requested information, although presumptively 
relevant, in fact was not relevant to the lunch grievances.    
 Moreover, the Respondent timely asserted its concerns 
over the burdensomeness and overbreadth of the lunch 
grievance information requests, and a
ttempted to reach 
an accommodation with the Union.  For example, in r
e-sponse to the Union™s request for timecards, the R
e-spondent offered to furnish time records for a sample of 

drivers for a single day, or for specific drivers who 

claimed to have missed l
unchbreaks.  These proposals 
appear to have been reasonable in the circumstances, yet 

the Union rejected them out of hand, never stating why 

they would not have satisfied its needs.  
Compare 
Bo
r-gess Medical Center
, 342 NLRB 1105, 1106 (2004) 
(finding a vio
lation where 
employer established legit
i-mate confidentiality interest but 
union promptly showed 
why employer™s 
offer 
of an 
accommodation 
was not re
a-sonable
).  The Union consistently rejected the Respon
d-ent™s multiple additional overtures as well.  Instead,
 the 
Union, like the union in 
American Cyanamid
, 129 NLRB 
at 684, continued to insist on receiving 
all
 of the reques
t-ed information, thus effectively precluding a test of the 
Respondent™s willingness to give the Union the info
r-mation it needed on mutually 
satisfactory terms.  
 In all of those circumstances, w
e find that the R
e-spondent did not violate the Act by failing to 
provide the 
requested lunch grievance documents to the Union
.16    III. SETTLEMENT AGREEMENT
  As mentioned, the Respondent and the Union 
executed 
an informal settlement agreement in March 2012, which 

the Regional Director set aside after additional charges 
were filed.  
The settlement agreement included a prov
i-sion 
saying that the Respondent would provide training 
to the Union on how to inte
rpret 
ﬁnon
-native
ﬂ documents 
requesting all of the information available in telematics; at least it never 
asserted that it was actually requesting only a subset
 of data.
 The General Counsel argues that the judge improperly determined 
ﬁwhat information he believed the Union needed to process the grie
v-
ances.ﬂ  We disagree.  The judge did not determine what information 
would have been properly requested or provided.
  He simply found that 
the Union had failed to articulate any reason why all of the information 
it requested was potentially relevant to its grievance investigation.
 16 Unlike the General Counsel, we do not fault the Respondent for 
failing to comply ﬁto th
e extentﬂ that it could.  In the absence of any 
indication from the Union as to what specific information it considered 
necessary, the Respondent had no way of knowing if any of its pr
o-
posed accommodations was acceptable to the Union.   
 within 
5 business days of providing such documents.
17  On April 4, 2012, Williams sent a letter to Driggers sa
y-ing that the Respondent would provide the required trai
n-ing because it anticipated providing some non
-native 
documen
ts.  The letter asked Driggers to ﬁ[p]lease let me 
know if the Union would like to participate in the in
-person training and provide proposed dates and times for 
the training.  The Company will identify a mutually co
n-venient time and will schedule the trai
ning.ﬂ  
 Driggers faxed the letter to Thomas, but did not inform 
the Respondent of available dates.  Thomas took no a
c-
tion.  When asked why he did not provide dates and 
times for the training, Thomas explained, ﬁI am a ste
w-ard.  I am not responsible in giv
ing dates and times.  I 
can™t set up dates and times for the training.  That has to 
come higher up than me, because that would be more 
like Tommy
 [Driggers]
™s job.ﬂ  
 The General Counsel argued that the Respondent 
failed to comply with the settlement agree
ment because it 
did not provide the training and that the Union™s failure 
to provide proposed dates was immaterial.  
The judge
 disagreed, finding that the Respondent made a good
-faith 
effort to 
comply with the settlement by 
offering to 
pro-vid
e the training
, and it was the Union™s unexplained 
inaction which prevented the training from being sche
d-uled
.  
We agree
 with the judge
, for the reasons he sta
t-ed.
18   IV. POSTSETTLEMENT INFOR
MATION REQUESTS
 This 
category of information requests 
includes five 
disputed requests 
made
 in 2012, for which the Respon
d-ent provided virtually all of the documents requested. 
 The judge found that all of the missing 
documents
 were
 presumptively relevant and that the presumption had not 

been rebutted.  Nevert
heless, he found no violations
, primarily 
because the documents the Respondent did 
provide 
contained 
all of the information 
requested. 
 The General Counsel except
s only to the judge™s fin
d-ing that the Respondent did not violate the Act by failing 
to provid
e the weekly operating report for the week en
d-ing April 21 in association with 
a request made on
 April 
23.  
 In some circumstances, 
an employer™s 
fail
ure
 to i
n-form the union that the information it seeks is available 

or 
has been
 provided in a different for
mat 
from
 the r
e-quested one can be a violation of the Act.  See, e.g., 
17 ﬁNon
-nativeﬂ do
cuments came from the Respondent™s off
-site 
storage system and appeared in a format that the Union was not familiar 
with and did not know how to interpret. 
 18 We do not rely, however, on the judge™s finding that the language 
of the settlement agreement di
d not obligate the Respondent to provide 
training because the requirement was included only in the notice and 
not in the body of the agreement itself.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 164 Postal Service
, 332 NLRB 635, 636 (2000) (finding vi
o-lation where union was unaware requested report had 
already been turned over and employer neither produced 
the report again nor advis
ed union it had previously pr
o-vided report)
; Yeshiva University
, 315 NLRB 1245, 1248 
(1994) (finding violation where employer did not notify 
union that it had information in form not requested by the 
union).  We find 
no 
such violation here.
19  Although the
 Respondent did not provide the weekly 
operating report for the week ending April 21, it did pr
o-vide 
all the other information that the Union requested, 
including 
time cards, delivery reports, manifests, 
telema
tics, 
and 
driver recap summaries for that week
.  Thomas testified that he requested this particular weekly 

operating report to see drivers™ SPORH number
s (stops 
per on
-road hour).  Thomas also testified, however, that 
he knew that telematics reports, which the Respondent 

did provide, also contained dr
ivers™ SPORH numbers.  
We decline to find a violation in these circumstances, 
where the Union™s own testimony clearly establishes that 
the Union knew that the information it was seeking was 
contained in other requested documents 
that
 had been 
provided.
20 Having found that the Respondent complied with the 
settlement, and that it did not unlawfully refuse to pr
o-vide requested information following the settlement, we 

necessarily also find that the settlement agreement 
should be reinstated.
   V. PRESETTLEMENT I
NFORMATION REQUESTS
 Th
e Union made several 
information requests 
prior to 
the settlement agreement that are the subject of co
m-plaint allegations.  
The judge analyzed the merits of each 
allegation and found no violations.  
We find it unnece
s-
sary to pass on a
ny of the judge™s findings regarding th
e-se requests.  Having reinstated the settlement agreement, 
we find instead that these matters 
were included in and 
resolved by the settlement agreement.  
For that reason, 
we adopt the 
judge™s 
dismissal of the relevant
 complaint 
allegations
.     VI. CONCLUSION
 We find that the Respondent did not violate the Act by 
failing to provide information in response to the Union™s 

ﬁlunch grievanceﬂ requests, 
that the settlement agreement 
should be reinstated, 
that the
 requests submitted from 
May 3 to 
September 1, 2011
, are covered by the settl
e-ment agreement, and that the Respondent did not commit 
19 Member Miscimarra agrees that the Respondent did not violate the 
Act, but in doing so he does not rely
 on 
Postal Service
, 332 NLRB 635 
(2000). 
 20 In the absence of exceptions, we adopt the judge™s dismissal of the 
remainder of the postsettlement allegations.
 any postsettlement violations.  As a result, we dismiss 
the complaint. 
 ORDER
 The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed.  
  Linda Reeder, Esq.
, for the General Counsel.
 Marcus Crider, Esq. 
and
 Aron Karabel, Esq. (Waller Lansden 
Dortch & Davis, LLP),
 of Nashville, Tennessee, for t
he 
Respondent.
 DECISION
 STATEMENT OF THE 
CASE
 KELTNER 
W. LOCKE
, Administrative Law Judge
.  With 
questionable help from reality, a union steward began 
imagining that supervisors were plotting against him, and 
retaliated by filing onerous information request
s.  Finding a 
bad
-faith abuse of the information request process, I 
recommend that the complaint be dismissed.
 Procedural History
 This case began June 13, 2011, when the International 
Brotherhood of Teamsters, Local Union 373 (the Union or 
the 
Charging Par
ty) filed an unfair labor practice charge against 
United Parcel Service (Respondent).  The Board docketed this 

charge as Case 16
ŒCAŒ028064.
 On August 9, 2011, the Union filed another charge against 
Respondent, which the Board docketed as Case 16
ŒCAŒ062316.
  On December 12, 2011, the Union filed a further 
charge, docketed as Case 16
ŒCAŒ070588.  On May 12, and 
July 13, 2012, the Union filed charged against Respondent in 

Cases 16
ŒCAŒ081494 and 16
ŒCAŒ085218, respectively.  
Respondent has admitted that all charg
es were filed and served 
on it as alleged in the complaint, and I so find.
 On October 31, 2011, after an investigation, the Board
™s Regional Director for Region 16 issued an order consolidating 

cases, consolidated complaint and notice of hearing in Cases 
16ŒCAŒ028064 and 16
ŒCAŒ062316.  In doing so, she acted on 
behalf of the Board
™s Acting General Counsel (the General 
Counsel or the Government).  Respondent filed a timely 

answer.
 On February 17, 2012, the Acting Regional Director for 
Region 16 issued an or
der further consolidating cases, second 
consolidated complaint and notice of hearing, which 

consolidated Case 16
ŒCAŒ070588 with Cases 16
ŒCAŒ028064 
and 16
ŒCAŒ062316.  Respondent timely answered.
 On March 6, 2012, the Respondent and the Union executed 
an inf
ormal settlement agreement in Cases 16
ŒCAŒ070688, 
16ŒCAŒ028064
, and 16
ŒCAŒ062316.  Also on March 6, 2012, 
the Regional Director for Region 16 issued an Order 
Postponing Hearing Indefinitely.
 On May 21, 2012, the Union filed an unfair labor practice 
charge 
against Respondent which the Region docketed as Case 
16ŒCAŒ081494.
 On July 13, 2012, the Union filed an unfair labor practice 
charge against Respondent which the Region docketed as Case 

16ŒCAŒ085218.
                                                              UNITED PARCEL SERVIC
E OF AMERICA
   165 On October 31, 2012, the Regional Director for Region 16
 issued an order further consolidating cases, third consolidated 
complaint and notice of hearing which had the effect of setting 
aside the settlement agreement and reviving the complaint 
allegations in Cases 16
ŒCAŒ070688, 16
ŒCAŒ028064
, and 16
ŒCAŒ062316 and
 consolidating those cases for hearing with 
allegations raised by the two more recent charges, Cases 16
ŒCAŒ081494 and 16
ŒCAŒ085218.  (Below, for brevity, this 
pleading will be called the complaint.)  Respondent filed a 
timely answer.
 On January 23, 2013, a
 hearing opened before me in 
Texarkana, Arkansas.  The parties presented evidence that day 
and on January 24, 2013, when the hearing closed.  Counsel 
submitted posthearing briefs, which I have considered.
 Admitted Allegations
 Respondent has admitted a numb
er of allegations in its 
answers.  Based on those admissions, I find that the charges 

were filed and served as alleged in complaint 1(a) through 1(e).
 Further, Respondent has admitted the allegations raised in 
complaint paragraphs 2, 3, and 4.  Based on th
ese admissions, I 
find that Respondent is an employer engaged in commerce 

within the meaning of Section 2(2), (6)
, and (7) of the Act, that 
it is engaged in the transportation and delivery of packages, and 

that it has an office and place of business in Tex
arkana, 
Arkansas.  Therefore, I conclude that the Respondent is subject 
to the Board
™s jurisdiction, which is appropriately exercised 
here.
 Based on Respondent
™s admission of allegations raised in 
complaint paragraph 5, I find that its center manager, Rand
y Rosebaugh, and its District Labor Relations Manager Cedric 

Williams are its supervisors within the meaning of Section 

2(11) of the Act and its agents within the meaning of Section 
2(13) of the Act.
 Based on the Respondent
™s admission of the allegations 
raised by complaint paragraphs 6, 7, 8, and 9, I make the 
following findings about the status of the Charging Party, 
International Brotherhood of Teamsters, Local Union 373.  At 
all times material to this case, the Charging Party has been a 
labor organizati
on within the meaning of Section 2(5) of the 
Act, and the exclusive collective
-bargaining representative, 
within the meaning of Section 9(a) of the Act, of Respondent
™s employees in the following unit:
  INCLUDED: All feeder drivers, package drivers, sor
t-ers, loaders, unloaders, porters, office clerical, clerks, m
e-chanics, maintenance personnel (building maintenance), 
and car washers.  
 EXCLUDED: All professionals, guards and superv
i-sors as defined in the Act.  
  Further, I conclude that this unit is an ap
propriate unit within 
the meaning of Section 9(b) of the Act.  At all material times, 

the Respondent has recognized the Charging Party as such 
exclusive representative, and such recognition has been 
embodied in successive collective
-bargaining agreements, 
the 

most recent of which is effective from December 19, 2007
, to 
July 31, 2013.
 The complaint raises numerous allegations that the Union 
requested information from Respondent on various specified 
occasions.  The Respondent has admitted many, although not 

all, of these allegations.  They will be discussed below in 
connection with the disputed allegations that Respondent failed 
to provide the information requested.
 Complaint paragraph 13(a) also alleges that Respondent 
previously entered into a settlement agr
eement disposing of 
Cases 16
ŒCAŒ028064, 16
ŒCAŒ062316, and 16
ŒCAŒ070588 
and that this settlement was approved on March 8, 2012.  
Respondent admits these allegations and I so find.
 However, Respondent has denied that since March 8, 2012, it 
has refused to co
mply with this settlement, as alleged in 
complaint paragraph 13(b).  That allegation will be addressed 

later in this decision.
 Witness Credibility
 Before considering the disputed allegations, it is appropriate 
to address the credibility of witnesses, parti
cularly, that of one 
of the government
™s key witnesses, Chief Union Steward 
Reginald Thomas.  For the reasons discussed below, I have 
doubts about the reliability of Thomas
™ testimony and credit it 
only when not contradicted by that of other witnesses.
 Tho
mas had a significant interest in the outcome of this 
proceeding.  He filed or prompted the filing of almost all of the 

grievances which were the reasons, or ostensible reasons, for 

making the information requests, as well as the requests 
themselves.  Such
 an interest in the outcome does not, by itself, 
compel any conclusion about the witness
™s testimony, but it is a 
factor to be taken into account.
 At times, Thomas
™ testimony appeared to be evasive.  
Respondent cross
-examined Thomas concerning an informati
on request Thomas made which sought documents relevant to a 
grievance filed on behalf of employee Brandon Rayfield.  
Thomas persisted in seeking the information even after the 
parties settled the underlying grievance.  When pressed, 
Thomas admitted that he
 had continued to seek the information 
because Rayfield also had filed charges against Respondent 
with the Equal Employment Opportunity Commission
 (EEOC)
. Three times, Respondent
™s counsel asked if Thomas 
considered it appropriate to use the information re
quest 
procedure to assist an employee with a discrimination claim 

before the EEOC and not to pursue a pending grievance.  Each 
time, Thomas did not give a responsive answer but instead 

replied, 
ﬁI never received the information.
ﬂ When counsel asked the que
stion a fourth time, Thomas 
answered, 
ﬁNo.  That
™s not appropriate.  That
™s not my job.
ﬂ  It 
appears clear that Thomas understood the question and also 

understood that a truthful answer would hurt his case.  His 
efforts to avoid answering the question indi
cate that his interest 
in the outcome did, in fact, affect his testimony.
 Any internal inconsistencies in a witness
™ testimony also say 
something about its reliability.  Part of Thomas
™ testimony 
concerned the difference between two types of documents 
soug
ht by the information requests.  One type of document was 
called a 
ﬁdriver recap summary.
ﬂ  The other was known as 
ﬁtelematics.
ﬂ At first, Thomas testified that 
ﬁa driver recap summary gives 
a recap of the day, sort of like telematics, but 
it™s a lot more 
detailed than telematics
.ﬂ  (Emphasis
 added
.)  Within a very 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 166 short time, Thomas contradicted this testimony:  
ﬁTelematics
Šit™s more detailed
, and it gives number of miles, and it also 
gives a map.
ﬂ (Emphasis
 added
.) Moreover, the record leaves little doubt
 that Thomas bore 
some hostility towards the manager in charge of the Texarkana 
facility, Randy Rosebaugh.  Thomas admitted that in 
conversations with other workers, he had referred to Rosebaugh 

as a racist.  Thomas
™ testimony on cross
-examination also 
inc
luded the following:
  Q. Isn™t it true that you want to see him lose his job?
 A. I might have made that statement in anger, because 
we do that sometimes.
  It should be noted that no issue concerning racial 
discrimination is before me and I neither have con
sidered nor 
made findings about such a matter.  I take into account Thomas
™ feelings towards Rosebaugh only to the extent that they are 
relevant to two issues:  Here, it is appropriate to note Thomas
™ dislike of Rosebaugh because it could affect the reliab
ility of 
Thomas
™ testimony.  Later in this decision, the chief steward
™s hostility towards Rosebaugh becomes relevant to whether the 
Union acted in good faith when the Respondent sought to 
negotiate a compromise regarding the amount of information it 
would
 have to produce.
 For the reasons discussed above, I conclude that Chief 
Steward Thomas displayed an emotional investment in winning 

his case sufficient to affect his testimony.  Because of my 
concern that the testimony is more partisan than impartial, I 
credit it only when not contradicted by other witnesses.
 The Information Requests
 When a union has been certified or recognized as the 
exclusive bargaining representative of an appropriate unit of 
employees, the employer must bargain with the union in good 

faith, as defined in Section 8(d) of the Act.  29 U.S.C. 
§ 158(d).  
In dealing with the certified or recognized representative, one 
of the things the employer must do, on request, is to provide 
information which this union needs for the proper performance 
of its duties.  
NLRB v. Acme Industrial Co.
, 385 U.S. 432 
(1967).
 This obligation actually flows two ways.  Either party to a 
collective
-bargaining relationship must provide the other party 
with requested information if the requesting party cannot 
perform 
its statutory responsibilities without the information.
 The duty to provide requested information does impose a 
burden on the party furnishing the information, and the burden 
can be far from trivial.  However, the justification for imposing 
this burden com
es from the most practical of reasons:  
Necessity.  Without the information, the requesting party cannot 
perform a function entrusted to it by the Act, causing the 
carefully
-balanced system of collective bargaining to 
malfunction.
 Because the obligation to
 furnish requested information 
arises to prevent a breakdown in the statutory scheme, this 

requirement only exists when the requesting party seeks the 
information to help it do things the statute expects it to do.  For 

example, the Act entrusts certain res
ponsibilities to a union 
which is the exclusive bargaining representative of a unit of 
employees.  These responsibilities include representing 
employees in negotiating the terms of a collective
-bargaining 
agreement and in assuring that those terms are prop
erly applied.  
If such a union requests information which is relevant to one of 
those functions and necessary to perform it, then an obligation 
arises for the employer to furnish it.
 If a union requests information for some purpose other than 
performing a 
duty which the Act has imposed on it, then an 
obligation to furnish the information never arises.  Thus, a 

requester
™s true purpose determines whether the other party 
must comply with the request.
 In most cases involving an alleged refusal to furnish 
reque
sted information, the requester
™s true purpose does not 
become an issue.  That purpose is obvious from the 

circumstances and no one questions it or argues that the 

asserted purpose is actually a pretext.  However, the present 
case is one of those less comm
on ones in which the true 
purpose for the information request becomes a disputed issue.  
 The complaint alleges that the Respondent has failed and 
refused to furnish the Union with information relevant to the 
Union
™s duties and necessary for their performa
nce, which the 
Union sought in a number of information requests described 
below.  The Union
™s chief shop steward at the Respondent
™s Texarkana facility made all of these requests. Most but not all 
of those information requests pertain to grievances that th
e steward, Reginald Thomas, had filed or caused to be filed on 

behalf of himself as a bargaining unit employee.
 To comply with these information requests, Respondent has 
furnished the Union with a large number of documents, but not 

everything described in 
the requests.  In some instances, 

discussed below, the Respondent asserts that the documents in 
question do not exist.  More fundamentally, the Respondent 
argues that the Union made the information requests for 
improper purposes, that is, for reasons other
 than discharging 
its statutory duty to represent employees in the bargaining unit.
 Respondent
™s brief argues that the Union has allowed its 
chief s
teward, Reginald Thomas, 
ﬁto abuse the information 
request process for his own personal gain.  Mr. Thomas, o
ne of 
the most under
-performing drivers in the Texarkana Center, 
believes that UPS is discriminating against him by allowing 
other drivers to work through their lunchbreaks so that their 

performance appear better than his.
ﬂ  The brief further states:
  Mr. 
Thomas filed an EEOC complaint and an NLRB 
charge asserting this claim, both of which were dismissed 

for lack of sufficient evidence.  Mr. Thomas has also filed 
18 grievances regarding UPS™ purported harassment of 
him and 18 information requests regarding 
those grievan
c-es, all of which are the subject of this dispute.  At about 
the same time that the EEOC dismissed his complaint for 
lack of sufficient evidence and days after being disciplined 
for continued sub
-par performance, Mr. Thomas began i
n-undating UP
S with grievances related to lunchbreaks, and 
irrelevant, overly broad and unduly burdensome info
r-
mation requests to determine whether other drivers were 

taking and/or inaccurately recording their lunchbreaks.  
Any attempt to engage Mr. Thomas regarding th
e scope of 
his requests has been frustrated by his refusal to identify a 
single driver he believes missed a lunchbreak, refusal to 

narrow the scope of his information requests in any way 
  UNITED PARCEL SERVIC
E OF AMERICA
   167 whatsoever, and refusal to explain why knowing what ev
e-ry driver is d
oing every minute of every day for weeks at a 
time is even remotely relevant to whether they took a 
lunchbreak.  Mr. Thomas fully acknowledges that he has 
refused to give ﬁan inchﬂ on any of his requests, and has 

made clear that he wants everything UPS has
 and does not 
care whether UPS is required to expend hours and tho
u-sands of dollars to 
respond to his requests.  [Tr. at 
270-272
.]  While Mr. Thomas™ grievances were subs
e-quently settled, by his own doing, his position has not 
changed.  This type of conduc
t is demonstrative evidence 
of Mr. Thomas™ intent to harass UPS and pursue, without 
limits, his claim of discrimination.
  Thus, Respondent contends that the information requests 
submitted by Chief Steward Thomas were for his own personal 

purposes rather th
an to obtain information necessary for the 

Union to discharge its statutory responsibilities.  If so, then the 
obligation to furnish requested information never arose in the 
first place.
 A related argument presents the issue in somewhat different 
terms:  D
id the Union make the information requests in good 
faith?  However, the Board does not presume and I will not 

presume that a party to a collective bargaining relationship is 
acting in bad faith.  Instead, I will examine the evidence very 
carefully.
 Respond
ent argues that one indication of the Union™s bad 
faith can be foun
d in Chief Steward Thomas
™ unwillingness to 
compromise or reach an accommodation which might lessen 

the Respondent
™s burden while still giving the Union all the 
information needed for it to
 fulfill its duties.  However, great 
care is warranted before drawing any conclusions from a 
requester
™s unwillingness to agree to a proposed accommo
-dation when the information request requires the production of 
a great many documents and thus imposes a s
ubstantial burden.  
It is well settled that the Board, in determining which 

information requests must be honored, uses 
ﬁa liberal 
discovery
-type standard.
ﬂ  See 
Postal Service
, 337 NLRB 820 
(2002); 
Brazos Electric Power Cooperative
, 241 NLRB 1016 
(1979).  
An information request which falls within this broad 
scope certainly does not suggest bad faith simply because of its 

size, so a refusal to narrow it would not, per se, indicate bad 
faith.  Instead, I must consider the totality of the circumstances.
 These 
factors include not only the scope of the information 
request but also whether it seeks a number of different 
documents which record the same information and, if so, 

whether the requester was willing to discuss making the request 
less onerous by excluding 
categories of documents which 
merely duplicated the information available from other 
documents without adding anything new.  Additionally, facts 
extrinsic to the information requests, such as statements 
manifesting hostility or ulterior motive, also should
 be taken 
into account.  With those considerations in mind, I now turn to 

the individual complaint allegations.
 Complaint Subparagraphs 10(a) and (c), 11,
 and 
12(a) and (c)
 On May 3 and 4, 2011, the Union requested information, 
described below, in connecti
on with the grievance of bargaining 
unit employee Brandon Rayfield, whom the Respondent had 
discharged. In this instance, the information requests prepared 
by Chief Steward Thomas concerned an employee other than 
himself.  In preparing and submitting the i
nformation requests, 
the chief steward clearly was performing a representation 
function contemplated by the Act and expected of the 

employees
™ exclusive representative.  In these circumstances, 
there can be little doubt that the Respondent had a duty to 
provide requested information to the extent such information 
was relevant to the Union
™s discharge of its representation 
duties and necessary for that purpose.
 Both the May 3 and 4 requests sought similar information, 
but oe of the requests pertained to empl
oyees who worked in 
area 
ﬁ37Dﬂ and the other sought the information for employees 
who worked in area 
ﬁ37F.
ﬂ  Respondent has admitted that the 
Union made such a request for information pertaining to 
employees who had worked in 
ﬁarea 37D
ﬂ from January 31 
thr
ough April 29, 2011, as alleged in complaint subparagraph 
10(a).  Therefore, I find that the General Counsel has proven 

the allegations raised by complaint subparagraph 10(a).
 However, Respondent
™s answer denied that the Union made a 
request for similar in
formation pertaining to employees who 
had worked in 
ﬁarea 37F,
ﬂ as alleged in complaint paragraph 
10(c).  Nonetheless, uncontroverted evidence, including the 
information request itself, establish that the Union made it, as 
alleged.  Therefore, I find that 
the General Counsel has proven 
the allegation raised in complaint paragraph 10(c).
 The information requests sought the following 
documentation for bargaining unit employees who had driven 

routes in the specified areas (37D and 37F) during 
the time 

period J
anuary 3 through April 29, 2011: 
(1) timecards; (2) 
delivery reports; (3) manifests; and (4) telematics.
 The first 
three
 types of documents
Štimecards,
 delivery 
reports, and manifests
Šare so common in industry they require 
no explanation.  The Respondent
™s brief described the fourth 
type, 
ﬁtelematics,
ﬂ as follows:
  Telematics is a computer program with GPS technology 

utilized to monitor a driver™s performance.  Reports are 
generated through telematics to determine where a driver is 
located, the route taken
 by a driver on a particular date, how 
long the driver was at a particular stop, if the driver is wearing 
his seatbelt, whether the package car™s door is open, and other 
information regarding the package car.  
  One of Respondent
™s managers at its Texarkan
a office, 
Randy Rosebaugh, testified as follows:
   Telematics is a tool for gathering information.  It™s safety, 
service and production.  Basically you pull in all kinds of 
safety information from seat belt usage, bulkhead doors, if
Ša driver is reported wh
en idling.  It shows over/under.  It 
shows
Šlike the driver stop summary report would show, you 
know, the time between each stop, how long they were there, 

that kind of information.
  From this testimony, I conclude that telematics gathers 
information about 
the actions of bargaining unit employees 
while they are on duty, and that this information pertains to 
how they are performing various aspects of their jobs.
  DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 168 According to Thomas, the Respondent stated that it had 
discharged Rayfield because Rayfield
 had not told the truth 
about where he had stopped along his delivery route.  
Telematics information about the operation of Rayfield
™s vehicle on the day in question certainly would be quite relevant 
to this issue because it would show where he had stopped
.  Moreover, because this requested information concerns the 
working conditions of a bargaining unit employee, it enjoys a 

presumption of relevance.  
Caldwell Mfg. Co.
, 346 NLRB 1159 
(2006).  The credited evidence does not rebut that presumption.
 It is les
s clear that telematics information about other drivers
™ actions would be relevant here, where the stated reason for the 
discharge is not Rayfield
™s actions but rather his supposed 
failure to tell the truth about what he did.  If Respondent had 
discharged 
or disciplined any other employee for dishonesty 
about his or her work, then information about that employee
™s work might have some relevance.  Certainly, the Union would 
have a reason to investigate to determine whether the other 
employee had received les
s severe discipline than Rayfield for 
essentially the same offense.  However, the Union did not limit 
its information request to documents concerning other 
employees who had received discipline for dishonesty.
 Moreover, the record does not establish that a
nother 
employee had received such discipline during the time period 

covered by the information request.  In these circumstances, it 

is not at all obvious how telematics information about 
employees other than Rayfield could relate to Rayfield
™s grievance or
 be necessary for the Union
™s representation of 
Rayfield in that matter.
 Additionally, the information request seeks documents for a 
considerable period of time 
after
 Rayfield
™s discharge.  
Although Respondent terminated Rayfield
™s employment on 
February 1
6, 2011, the information request seeks documents 
from Ja
nuary 3
 through April 29, 2011.
 Considering the totality of circumstances, I conclude that the 
requested telematics information concerning the actions of 

employees other than Rayfield has very little 
relevance, if any 
at all, to the Union
™s representation of Rayfield.  Therefore, I 
further conclude that the record rebuts the presumption of 
relevance which arises because the information pertains to the 

work of bargaining unit employees.
 On the other han
d, I conclude that telematics information 
about the vehicle Rayfield drove while working on the day or 
days in question indeed is necessary and relevant and that 
Respondent had an obligation to furnish it.  (By 
ﬁday or days in 
question,
ﬂ I mean those dates
 on which, according to 
Respondent, Rayfield
™s actual conduct did not match the 
statements he made to supervision, resulting in his discharge.)  
This telematics information provides evidence about what 
Rayfield actually did, and thus is highly relevant to 
the merits 
of his grievance.
 Rayfield
™s ﬁdriver recap summary
ﬂ for each of the days in 
question also would be relevant because it would provide 

information relevant to whether Rayfield had been where he 

said he had been at various times.
 The other informat
ion described in the information request 
does not appear relevant to Rayfield
™s grievance. For example, 
to demonstrate the relevance of the requested timecards, the 
General Counsel elicited the following testimony from Chief 
Steward Thomas:
  Q. Now, lookin
g at General Counsel™s Exhibit 4, I see 
a check mark next to time card, dated from 1/3/2011 to 

4/29/2011.  Why did you request the time cards for that 
period?
 A. I wanted to know who ran his area during that per
i-od and if they took their lunch.  
 Q. Now, w
hy would taking their lunch be relevant to 
an integrity grievance?
 A. If a driver did not take their lunch on this particular 
area, because it™s pretty tight, they would not make those 
stops, so I wanted to know if these drivers took their lunch 

or not; wa
s that the cause of some drivers not taking their 
lunch or not finishing this area.  
 Q. And why did you request for a couple
Šwell, that 
period of time, January 3 to April 29?
 A. Well, in my investigation, I had found out there was 
other drivers who ran th
is area, and they told me the
m-selves that, Yes, Reggie, I missed some stops during that 
particular time, and I wasn™t disciplined.  So I needed to 
know who those drivers were. 
  Thomas
™ testimony about the purported relevance of the 
requested information is not persuasive.  The record does not 
suggest that Respondent discharged Rayfield for missing stops 
but rather for not being truthful when answering management
™s questions about what h
e did. The record does not provide a 
basis for concluding that information about the number of stops 
made by other drivers would have any relevance to a discharge 
for dishonesty.  Likewise, whether other drivers took their 

lunchbreaks has no obvious releva
nce to whether Rayfield lied 
to management.
 Thomas had an opportunity to explain the relevance when 
asked 
ﬁwhy would taking their lunch be relevant to an integrity 
grievance
ﬂ but his answer is not responsive.  It did not explain 
why information about other
 drivers
™ actions would have any 
bearing on whether Rayfield had been truthful.  Even applying 

the Board
™s broad, discovery
-like standard, I cannot conclude 
that this requested information is relevant.
 Moreover, Thomas
™ testimony, quoted above, does not al
lay 
my concerns about his reliability as a witness.  After indicating 

that certain drivers told him that they missed some stops but 

were not disciplined, Thomas said he 
ﬁneeded to know who 
those drivers were.
ﬂ  Thomas had been a steward for 20 years.  
Pres
umably, if a person said to him, 
ﬁI missed some stops and I 
wasn
™t disciplined,
ﬂ Thomas would know who that person was 
and would not need any records to determine that fact.  
Additionally, review of an employee
™s timecard would not 
show whether that person
 had missed stops. 
 Because Thomas
™ claimed reason for seeking the records 
cannot be correct, it raises some question about the true reason.  

Thomas made the information request on a union form which 
long has been used for this purpose.  The form lists var
ious 
types of information, with a line by each.  The requester places 
a check mark on the line to signify that he is asking for that 
information.  As already noted, Thomas had been a steward for 
2 decades, so it is quite possible that he simply checked the
   UNITED PARCEL SERVIC
E OF AMERICA
   169 particular lines routinely, without considering whether or not 
the information really was relevant and necessary to the 

grievance.  The General Counsel
™s brief states, in part, as 
follows:
  E. Information Routinely Requested by Thomas and Reasons 
for the 
Requests
  When processing or investigating the above
-referenced 
grievances, 
Thomas routinely requested certain documents
.  Thomas sought the time cards to determine whether drivers 
who ran the route took their lunch because if a route is ﬁtight,ﬂ 
taking a 
lunch period might cause the drivers not to finish the 
area (their route) or may cause a driver not to complete his 
route before 5:00 p.m. 
 [Tr. 108, 123
.]  Time cards also show 
which driver was on the route and if they were documenting 
and taking their lu
nch.  [Tr. 121, 123, 143, 154, 159, 162, 157, 
171, 178, 184, 189, 
and 
198.]  In addition, time cards show 
the driver™s name, employee identification number, the time a 
driver punched in and out, the time a driver left and returned 
to the building and the n
umber of packages carried by the 
driver on a route. 
 [Emphasis added.]
  However, to say that certain information is routinely 
requested does not establish that it is relevant to a particular 
grievance.  Indeed, requesting the same information regardless 

of the particular facts differs little from saying, 
ﬁround up the 
usual suspects.
ﬂ In analyzing whether requested information pertaining to 
bargaining unit employees is relevant to, and necessary for the 

Union in the performance of its representation duties,
 I begin 
with the rebuttable presumption, noted above, that such 
information is, in fact, relevant and necessary.  
Caldwell Mfg. 
Co.
, above.  Therefore, the question to be decided is whether 
credited evidence rebuts this presumption.
 The presumption does 
not change the Government
™s burden 
of proof, but merely counts as evidence to carry that burden.  

The General Counsel still must show that 
when the Union made 
its request
 it had a reasonable basis for believing that the 
information would be necessary to it
 in carrying out its 
statutory obligations.  However, the Government may rely on 
the presumption, unless rebutted, to carry that burden.  
 Unlike an absolute presumption, a rebuttable presumption 
welcomes rather than precludes inquiry into the soundness of
 its application in a particular instance.  Because the rebuttable 
presumption allows such inquiry, another question arises:  What 
evidence is sufficient to rebut the presumption?
 The Board has articulated standards for determining what 
must be shown to es
tablish relevance when the requested 
information does not enjoy a presumption of relevance.  These 
standards would apply, for example, when a union seeks 
information about the employer
™s subcontracting practices.
 A presumption of relevance does not affect 
the definition of 
relevance, that is, the standard by which relevance is tested, but 
only affects the requirement of coming forward with evidence, 
who bears that burden, and when.  Accordingly, in examining 

here whether the presumption of relevance has bee
n rebutted, it 
is appropriate to refer to the Board
™s teachings on relevance in 
cases where the requested information did not enjoy the 
presumption.  In other words, the way the Board has 
approached the issue of relevance in cases not involving the 

presump
tion provides essential guidance here, as well.
 In 
Disneyland Park
, 350 NLRB 1256 (2007), which 
concerned a request for such subcontracting information, not 

presumptively relevant, the Board stated that to show relevance 
a union must do more than cite a pr
ovision of the collective
-bargaining agreement.  It must demonstrate that the contract 
provision is related to the matter about which information is 

sought, and that the matter is within the union
™s responsibilities 
as the collective
-bargaining representat
ive.
 Citing 
Island Creek Coal
, 292 NLRB 480, 490 fn. 19 (1989), 
the Board further stated in 
Disneyland Park
 that a union
™s explanation of relevance must be made with some precision. 
 A generalized, conclusory explanation is insufficient to trigger an 

oblig
ation to supply information.
 Other Board cases, including 
Allison Corp.
, 330 NLRB 1363 
(2000)
, and 
Providence Hospital
, 320 NLRB 790, 793
Œ794 
(1996), enfd. 93 F.3d 1012 (1st Cir. 1996), illuminate the 

meanings of 
ﬁrelevance
ﬂ and 
ﬁnecessity
ﬂ in the context 
of an 
information request.  In deciding whether the information at 
issue in 
Allison Corp.
 was 
ﬁnecessary,
ﬂ the Board looked to the 
reason for the request 
at the time of the request
. By itself, the word 
ﬁnecessary
ﬂ has no meaning, but attains 
significance i
n relation to an objective.  It states the obvious to 
observe that if a question merely asks whether something is 
ﬁnecessary,
ﬂ the only appropriate answer is another question: 
ﬁFor what?
ﬂ  In evaluating the necessity of an information 
request, the 
ﬁwhat
ﬂ is the Union
™s purpose 
at the time it made 
the request
, not some other objective it may have thought of 
later.
 In the present case, the requested information pertains to the 
work of bargaining unit employees and therefore does enjoy the 
presumption of relev
ance.  However, Respondent has denied 
that the requested information is relevant and the record raises 
serious concerns.  For example, based on the testimony of 

Chief Union Steward Thomas, other record evidence and my 

observations of the witnesses, I find 
that Thomas had a 
persistent, perhaps even obsessive hostility towards Manager 
Rosebaugh, that Thomas had remarked that he would like to see 
Rosebaugh fired, and that Thomas had used at least one 
information request for an improper purpose.
 These unusual c
ircumstances call into question the union 
steward
™s motivation for submitting the information requests 
and, therefore, whether the requests satisfy the Board
™s standards.  The circumstances make it not merely desirable but 

quite important to ask whether th
e evidence rebuts the 
presumption of relevance.
 The literal wording of the Act does not describe a specific 
obligation to provide requested relevant and necessary 
information.  However, the Board and courts have found that 
the Act can create such a require
ment because in certain 

circumstances, without such information, the requesting party 
cannot perform the duties which the Act imposes.
 Thus, the duty to furnish requested relevant and necessary 
information arises by necessity; without such information, the
 system of collective bargaining which Congress carefully 

crafted breaks down.  Board and court precedent has 
circumscribed the duty to furnish information so that it arises 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 170 only when the requested information is sought and needed for a 
party to perform th
e functions contemplated by the Act.
 A failure to comply with the duty to furnish requested 
information frustrates the balanced collective
-bargaining 
system devised by Congress to reduce industrial strife, but 

abuse of the information request process for i
mproper purposes 
likewise causes harm.  Just as the Board protects this system by 
enforcing the duty to furnish information (when it arises), it has 

a similar interest in keeping the process free of abuse.
 For example, if the Union in this case used an inf
ormation 
request for an objective other than to perform its statutory 

representation function, and were I then to order the 
Respondent to furnish the information, that action would, in a 
sense, make me complicit in the misuse.  It would engage the 

authorit
y of the Federal Government in furtherance of an 
improper purpose.  Therefore, where the record gives reason to 
be concerned about the requesting party
™s motivation, it serves 
the purposes of the Act to determine whether the evidence 
supports the presumpti
on.
 Indeed, the question of whether the requesting party is 
seeking the information to perform its statutory duties actually 

arises as a threshold matter before any presumption of 

relevance can come into play.  If the requesting party is not 
acting in furt
herance of its statutory duties, then there is no 
obligation to furnish the information and the analysis stops.  
Only when the requesting party
™s purpose is proper does the 
analysis go on to consider whether the information sought is 
relevant to that purpo
se, the issue which the presumption 
addresses.
 In sum, the fact that the requested documents pertain to 
bargaining unit work and therefore enjoy a presumption of 
relevance does not foreclose me from determining whether the 
Union made the information reques
t for a proper purpose.  
Where, as here, there are independent reasons to question the 
purpose, it serves the objectives of the Act to examine this issue 

carefully.
 Here, I find that the Union
™s purpose, at the time it made the 
information request, was to 
contest and seek to undo 
Respondent
™s discharge of Rayfield.  This purpose is 
unmistakably clear from the face of the May 3, 2011 

information request itself.  The first paragraph of the form 
states:  
ﬁThe Union needs the following information or copies 
as 
requested to adequately investigate and or/process a 
grievance concerning:  
 [blank space]
ﬂ the blank appears only 
the handwritten notation 
ﬁ52 
termination.
ﬂ  The name of the 
discharged employee, Brandon Rayfield, appears lower on the 

form.
 The number 
ﬁ52ﬂ refers to 
article 52 of the supplemental 
collective
-bargaining agreement, which is captioned 
ﬁDischarge 
or Suspension.
ﬂ  Clearly, the information request sought 
information pertaining to Rayfield
™s discharge, in connection 
with the grievance over that dis
charge.  Nothing on the 
information request form suggests any other purpose.
 Similarly, the only reason stated on the Union
™s May 4, 2011 
information request is 
ﬁ52 termination.
ﬂ This documentary 
evidence strongly supports a finding that the Union
™s object
ive 
in requesting the information was solely to provide employee 
Rayfield effective representation in the grievance proceeding 
concerning Rayfield
™s discharge.
 For reasons discussed above, I doubt the reliability of some 
of Thomas
™ testimony.  Nonetheless,
 it is significant that this 
testimony also supports a finding that the Union requested the 
information to prepare to represent Rayfield effectively.  
Thomas
™ testimony on cross
-examination includes the 
following:
  Q. So even though the grievance was settl
ed, you still 
think that the information request that™s tied to that grie
v-ance, when it™s settled and resolved, should continue?
 A. Well, when I filed for the information request, that 
information request
ŠI was needing those documents for 
that grievance
.  [Emphasis added.]
  For these reasons, I find that when the Union filed the 
request, its purpose was to obtain information to support its 

processing and advocacy of Rayfield
™s grievance.  Because the 
requested information pertained to bargaining unit employ
ees, 
it enjoys the rebuttable presumption of relevance discussed 
above.  
Caldwell Mfg. Co.
, above.  In other words, I begin by 
presuming that the requested information is relevant and 
necessary to this purpose.
 Judging the information request against the U
nion
™s purpose
Šrepresenting Rayfield in the grievance process over 
his discharge for dishonesty
ŠI conclude that the credible 
evidence clearly rebuts the presumption of relevance and 
necessity.  Except for the records pertaining to Rayfield
™s work 
on the da
y or dates in question, the Union could not reasonably 
have concluded that the requested information was relevant or 
necessary to the issues raised by the Rayfield discharge.
 In reaching this conclusion, I am mindful, as discussed 
above, that the Board app
lies a broad, discovery
-type standard 
in determining relevance of information sought in information 

requests.  
Daimler Chrysler Corp.
, 344 NLRB 772 (2005).  
Under that standard, even potential or probable relevance is 

sufficient to give rise to an employer
™s obligation to provide 
information.  
Postal Service
, 332 NLRB 635 (2000).
 However, information about what other drivers did has no 
potential, let alone probable relevance to Rayfield
™s discharge 
for supposedly ly
ing to management about what
 Rayfield
 had 
done.  The record does not reflect how such information could 
be relevant to Rayfield
™s grievance or even how it could lead to 
relevant information.  Therefore, except for the telematics 
information and the 
ﬁdriver recap
ﬂ summary or summaries 
showing 
Rayfield
™s activities on the date or dates in question, I 
conclude that the presumption has been rebutted.
 Considering the breadth of this standard, I conclude that the 
requested telematics data for the period 
before
 Rayfield
™s discharge, and limited to th
ose dates pertaining to Rayfield
™s allegedly false statements, meets the 
ﬁrelevant and necessary
ﬂ test and that if such information existed, Respondent had an 
obligation to provide it.
 However, the business manager of the Texarkana facility, 
Randy Rosebaug
h, testified that Respondent did not begin 
using telematics at that facility until March or April 2011, 

which would have been after Rayfield
™s discharge (although 
before the May 3 and 4, 2011 information requests).  Based on 
  UNITED PARCEL SERVIC
E OF AMERICA
   171 my observations of the witnesse
s, I conclude that this testimony 
is reliable and I credit it.  Therefore, I find that Respondent did 
not begin using telematics at the Texarkana facility until 
sometime in March 2011 at the earliest.
 Respondent obviously cannot be expected to furnish 
info
rmation that it didn
™t have.  As noted above, I have 
concluded the telematics information for days after Rayfield
™s discharge was not relevant or necessary.
 As discussed above, I also conclude that the requested 
ﬁdriver recap summaries
ﬂ for the day or days
 in question were 
relevant and necessary.  The record does not establish that 
Respondent provided this information before about January 11, 
2012, at the earliest.  Considering the totality of the 
circumstances, I conclude that such a delay, of 8 months, is
 not 
reasonable.  
West Penn Power Co.
, 339 NLRB 585 (2003).
 Accordingly, I further conclude that Respondent, by its 
failure to furnish the driver recap summaries for the day or days 

in question within a reasonable time, violated Section 8(a)(5) 

and (1) of 
the Act.  However, as noted above, Respondent 
entered into a settlement agreement which was approved by the 
Region on March 8, 2012, but later set aside.  This settlement 
and its effects will be discussed later in this decision.
 Complaint Paragraphs 10(b),
 11, and 12(b)
 Complaint paragraph 10(b) alleges that since about May 3, 
2013, the Union has requested in writing that Respondent 
furnish the Union with the following information for all 
Texarkana Center drivers who ran area 29A from January 31
 through Apr
il 29, 2011: (1) timecards; (2) delivery reports; (3) 
manifests; and (4) telematics.
 Complaint paragraph 11 alleges that this information is 
relevant to and necessary for the Union
™s performance of its 
duties as the exclusive bargaining representative.
 Com
plaint paragraph 12(b) alleges that since about May 3, 
2011, the Union has failed and refused to furnish this 
information to the Union.  Respondent has denied all of these 

allegations.
 The information request itself is in evidence.  Based on that 
document 
and related testimony, I conclude that the 
government has proven the allegations raised in complaint 

paragraph 10(b).
 This information request pertains to four grievanc
es, filed 
March 8 and 11, April 14,
 and May 2, 2011.  In each of these, 
Reginald Thomas 
was the grievant and another union steward 
signed the grievance on behalf of the Union. The grievances 
invoked 
article 37 of the collective
-bargaining agreement, 
which stated, in part, as follows:
  (c) The Employer shall make a reasonable effort to r
e-duce 
package car drivers™ workdays below nine and one 
half (9.5) hours per day when requested.  If a review ind
i-
cates that progress is not being made in the reduction of 
assigned hours of work, the following language shall a
p-ply, except in the months of Novembe
r and December:
  Such requests may only be made for the five (5) month 

periods beginning on each January 1 and June 1 of each year.  
No later than thirty (30) days prior to each January 1st and 
June 1st, each package center will post a ﬁ9.5 opt
-in/opt
-out 
list™ for the applicable five (5) month period.  Each full
-time 
seniority driver in the center must make an election to opt
-in 
or opt
-out of the 9.5 language in this subsection no later than 
ten (10) days prior to the applicable five (5) month period.  
Tho
se full
-time drivers who choose to opt
-out of the 9.5 
language in this subsection will have no right to file a 
grievance alleging excessive overtime either under this 

subsection or under an excessive overtime provision in the 

Supplement, Rider or Addendum.
  Drivers who choose to opt
-in on the 9.5 list shall have the 
right to file a grievance if the Employer has continually 

worked a driver more than nine and one half (9.5) hours per 
day for any three (3) days in a workweek.
  Thomas did not have an exact copy
 of his March 11, 2011 
grievance.  However, from the record I conclude that it was 

similar to his April 14, 2011 grievance, which stated, in 
pertinent part, as follows:
  The company has caused me to work over 9.5 hours per day 
week ending April 9, 2011.  T
he grievant requests penalty pay 
for all time worked over 9.5 hours per day.
  In connection with these grievances, Chief Steward Thomas 
also submitted the May 3, 2011 information request described 
in complaint subparagraph 10(b).  As noted above, the reque
st 
sought the following information for all Texarkana Center 

drivers who ran area 29A from January 31 through April 29, 
2011: (1) timecards; (2) delivery reports; (3) manifests; and (4) 
telematics.  
 Thomas made the information request on a standard union 
form which included the words, ﬁThe Union needs the 

following information or copies as requested to adequately 
investigate and/or process a grievance concernin
g [blank 
space]
.ﬂ  In the blank, Thomas had written ﬁ9.5 hours Article 
63.ﬂ  Thus, the relevance 
of the requested information must be 
evaluated in relation to the stated purpose of the request, in this 

case, to investigate and/or process a grievance concerning the 
contractual provision limiting employees to 9.5 hours work per 
day.
 Thomas testified as 
follows concerning the reasons for 
seeking the information specified in the request:
  Q. Does this request seek information for all drivers or 
just those in a particular area?
 A. No. This information was looking for every driver 
that ran Area 29A during this period.  
 Q. And what™s 29A?
 A. 29A is my route, so I wanted to know who besides 
me was working over nine
-and
-a-half hours, and I reques
t-ed that information to find out who 
it was.  
 Q. Why did you request the time cards?
 A. Time cards would give me
Šwould let me know if 
the driver who ran 29A during this period documented and 
took their lunch.  
 Q. Why did you request the delivery reports?
 A. Delivery records would tell me wh
at driver during 
this period
Šwhat he had on the package car, how many 
packages he had for on the car, and who signed for it.  
Mainly how many business stops he had and who signed 

for it, and if he or she missed anything.  
  DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 172 Q. And how would that assist in y
our 9.5 grievance?
 A. Well, the number of packages on the car, who 
signed for it, would let me know that if a person had more 
business stops than I had a particular day, it would take 
them longer.  If I had more business stops than that person 

had that par
ticular day, it would take me longer, so I nee
d-ed to know that information to process my grievances.  
 Q. Why did you request the manifest?
 A. Manifest is a dispatch of the day.  It tells exactly 
what™s on the car, where it is, and how many packages it is 

and how many stops it is.  I needed that information to 
know what kind of day these particular drivers was going 
out with.  
 Q. Why did you request the telematics?
 A. Also, it™s for every driver that ran 29A.  I needed to 
know exactly what the driver did t
hat day, like how many 
miles he had, how many times he backed up, how many 

times he delivered a package with the door open.  These 
all reflects on a driver™s day.  If he™s delivering packages 
when the door™s open, he™s going to have an easier day 
than I wo
uld.  
  The relevance of requested information depends on the 
purpose for which it is sought.  In this instance, the Union made 
the information request in connection with the grievances 

concerning the hours Thomas worked during 
2 separate weeks.  
Thomas so
ught 
ﬁpenalty pay
ﬂ for hours he worked in excess of 
9.5 per day.  Assuming that Thomas was entitled to such 
penalty pay, computing it would require reference only to 
documents showing how much Thomas had worked; it would 
not be necessary to examine records
 showing how many hours 
other drivers had worked.
 Additionally, the contractual language, quoted above, allows 
drivers to 
ﬁopt out
ﬂ of the 9.5
 hours provision.  If Thomas had 
been seeking a remedy for employees other than himself, 

presumably the informatio
n request would have sought records 
showing which drivers had opted in or out.  It did not.  
Therefore, I conclude that the grievances pertained only to 

Thomas.  Accordingly, the only issues presented by the 

grievances concerned how many hours Thomas worke
d each 
day of the weeks in question.
 Focusing narrowly on the information actually needed to 
resolve issues raised by the grievance would lead to the 

conclusion that only documents showing how many hours 
Thomas had worked would be relevant, and that docume
nts 
showing the hours worked by other employees would not be.  
Thus, I would have to conclude that except for Thomas
™ own 
time records, the remaining requested documents would not be 
relevant or necessary and would not have to be furnished.
 However, would 
such a conclusion be consistent with Board 
precedent?  As noted above, the Board tests the relevance of the 

requested information using a liberal discovery
-type standard.  
Daimler Chrysler Corp.
, above. Under this standard, 
even 
potential or probable relev
ance
 is sufficient to give rise to an 
employer
™s obligation to provide information.  
Postal Service
, 332 NLRB 635 (2000); 
Certco Food Distribution Center
, 346 
NLRB 1214 (2006).
 Yet, it remains difficult to see how records concerning work 
performed by other
 employees would have any potential 
relevance, let alone probable relevance, to grievances seeking a 
remedy for one person, Thomas.  Certainly, this information 
could have potential or probable relevance for some other 
purposes.  For example, if union nego
tiators wanted 
to know 
how effectively the 9.5
-hour
 clause was working so that they 
could propose different language to correct any problems, then 
information about the hours actually worked by bargaining unit 

employees would clearly be relevant.  However,
 relevance must 
be judged in relation to the purpose for which the information 
had been requested.  That purpose here pertained to grievances 
seeking a remedy for only one employee.
 Judging the relevance of the information requested based on 
the stated pur
pose of the request, I conclude that the records of 
drivers other than Thomas would not have potential or probable 
relevance even under a broad 
ﬁdiscovery
-type standard.
ﬂ Of course, the Board
™s application of a 
ﬁdiscovery
-type 
standard
ﬂ in determining relevance does not suggest that 
discovery during litigation is exactly the same thing as an 

information request within a bargaining relationship.  The 
adversarial relationship which characterizes litigation stands 
distinct from the attitude
 of cooperation which contributes to 
the success of a long
-term bargaining relationship.
 Congress enacted the National Labor Relations Act to reduce 
the industrial strife which resulted in labor disputes disrupting 
commerce.  29 U.S.C. 
§ 151.  Long
-term co
llective
-bargaining 
relationships, in which the parties respect each other and work 
out their differences in good faith, foster industrial stability
, and 
peace.  In such a partnership the parties find ways to 
compromise.
 The Board contemplates that when an
 information request 
would impose a great burden, the parties, if possible, will try to 
negotiate an arrangement satisfying both sides.  Thus, it places 
a duty on a party burdened by an information request to inform 
the requesting party promptly and seek a
n accommodation.  
Mission Foods
, 345 NLRB 788 (2005).
 Respondent did precisely that.  However, when Respondent 
sought an accommodation, Thomas refused to budge.  On 
cross
-examination, Thomas gave the following testimony:
  Q. 
BY MR. CRIDER
: For every single
 information r
e-quest you™ve made that™s encompassed within this hearing, 

within this complaint, have you ever given one inch? 
 JUDGE 
LOCKE
: I™ll allow it.  Overruled.  
 Q. 
BY MR. CRIDER
: Have you ever compromised at all 
on anything?
 A. All this information
 is needed in processing grie
v-ances.  
 Q. Is the answer, no, Mr. Thomas, because I believe it 
is.  Do you agree with me that you haven™t compromised 
on one request you™ve made? Of all the dozens and dozens 
of requests that are made a part of this complaint
, no co
m-promise by you at all.  Agree or disagree?
 A. We need this information to process grievances.  
 MR. CRIDER
:  Your Honor
Š THE 
WITNESS
:  I guess I agree, because
Š Q. 
BY MR. CRIDER
: Okay.  Thank you.  It was simple.  
You agree.
 A. Yes.
   UNITED PARCEL SERVIC
E OF AMERICA
   173 Q. Now, the com
pany on the other hand has written 
multiple letters to you, saying, We need to find some mi
d-dle ground so that we don™t have to respond to unreason
a-ble requests that cost thousands of dollars and hours and 
hours and hours.  Correct?
 A. Yes.
 Q. Yet you™ve n
ot given an inch.
 A. (No audible response.) 
  Another portion of Thomas
™ testimony also reveals his 
unwillingness to compromise.  In this testimony, on direct 
examination, Thomas described a conversation he had with 
Manager Rosebaugh on about May 24, 2011.
  Management 
recently had furnished the Union with computer
-generated 
documents in response to the Union
™s information request.  
However, Thomas did not understand these records because 
they did not present the information in its 
ﬁnative format,
ﬂ the 
forma
t which Thomas was accustomed to seeing.  So Thomas 
complained to Rosebaugh that the Respondent had not 
furnished the information which the Union had requested.
  Q. Now, directing your attention to about May 24, 
2011, which would have been about four days 
after you 
received that, did you have another conversation with Mr. 

Rosebaugh about the information?
 A. Yes.  I think
ŠI™m not real sure, but I think he 
asked me what I was really looking for.  I think it was 
about
Ša conversation about telematics, what I wa
s really 
looking for.  And I think that was the day.  But I remember 
having that conversation with him, and I told him, I want 
everything that you
Šthat telematics entails.  Everything 
that you showed me telematics has, that™s what I want.  
 Q. Okay.  Did h
e say anything about the size of the 
telematics report?
 A. Yes.  He said that was a huge file and that I would 
be asking a lot.  And I told him, which was kind of smart, 
but I told him that was not my problem.
  This conversation reflects a pattern characte
ristic of how 
Thomas dealt with the Respondent concerning information 

requests:  The request itself is broad and burdensome, and 

Respondent raises the possibility of an accommodation.  In 

seeking such a compromise, the Respondent quite reasonably 
asks abou
t the Union
™s true purpose
Šﬂwhat I was really 
looking for
ﬂŠso that the contours of the information request 
could be shaped to fit the need.  However, Thomas never 
provides such an explanation but instead digs in his heels.  In 
this instance, when Rosebaugh
 alluded to the burden, Thomas 
replied dismissively that it wasn
™t his problem.
 A similar pattern appears in written communications, 
discussed later in this decision.  When the Respondent seeks to 

lessen its burden by negotiating an accommodation based on 
the Union
™s needs, the Union ignores the request for an 
explanation, and merely repeats that it wants every document 
requested.  Both the failure to explain and the refusal to 
compromise reflect on the Union
™s motivation.
 Thomas
™ testimony acquires particu
lar significance when 
considered together with his hostility towards Manager 

Rosebaugh, his seeking information clearly irrelevant to the 
stated purpose, his refusal to withdraw information requests 
even after the grievance prompting the request had been s
ettled, 
and the nonresponsive answers he offered on cross
-examination.
 The Board has held that there is a presumption that a union 
acts in good faith when it requests information from an 

employer, until the contrary is shown.  
Hawkins Construction 

Co.
, 285
 NLRB 1313, 1314 (1987), enfd. denied on other 
grounds 857 F.2d 1224 (8th Cir. 1988).  This presumption 
cannot be rebutted simply by pointing to the large size of the 
information request and the burden it thereby imposes.  See 
Mission Foods
, above.  Some o
ther evidence is necessary.
 In the present case, ample additional evidence supports a 
conclusion that the requesting party acted in bad faith.  The 

record clearly establishes that the drafter of the information 
request, Chief Steward Thomas, harbored hosti
lity towards the 
Texarkana Center
™s manager, Randy Rosebaugh.  Thomas did 
not deny having said that he hoped Rosebaugh would be fired.
 Additionally, the information request now under 
consideration sought documents beyond those relevant to the 
stated purpose of the request.  Other information requests 
drafted by Thomas, such as those described in complaint 
paragraphs 10(a) and (c), discuss
ed above, also sought 
irrelevant information.
 Certainly, the mere fact that some of the requested 
information was irrelevant falls far short of establishing an 
improper purpose.  However, the inclusion of irrelevant matters 
in an information request takes 
on additional significance 
because of the Union
™s intransigence when asked to narrow the 
request. 
 Moreover, Chief Steward Thomas had demonstrated a 
willingness to use the information request process for purposes 
other than the Union
™s statutory duties.  S
pecifically, in the 
information requests described in complaint paragraphs 10(a) 

and (c), and discussed above, Thomas not only had sought 
relevant records but also documents he could use in connection 
with EEOC charges.  On cross
-examination, Thomas ultima
tely 
admitted that it was not appropriate to use the information 
request procedure to obtain such information.  From his 
reluctance to make such an admission and his attempts to evade 
the question, I conclude that Thomas well knew that he was 
misusing the 
information request procedure but did so anyway.
 To support the Government
™s argument that the Union did 
not act in bad faith, the General Counsel
™s brief cites a judge
™s recent decision in 
United Parcel Service
, 2013 WL 819359 

(NLRB Division of Judges, Ma
rch 4, 2013).  In this decision, 
the judge held that neither the length of the requests nor the 

requester
™s failure to tailor a request to the specific nature of the 
grievance sufficed to establish that the request had been made 

in bad faith.  In contrast,
 the present record also provides 
credible evidence of the requester
™s hostility.  Moreover, as 
already noted, the Union
™s inability to explain its need for the 
information and its unwillingness to exclude irrelevant and 

redundant documents, do not shout 
ﬁgood faith.
ﬂ Thomas
™ willingness to 
ﬁhijack
ﬂ the information request 
procedure for his own purposes even though he knew it was not 
appropriate, his unyielding refusal to make any 
accommodation, his admitted hostility to the center
™s manager 
and his undenie
d desire that the manager be fired form a 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 174 consistent picture which rebuts the presumption that the 
information request had been made in good faith.  I find that 

Thomas was using his position as chief steward for his own 
ends rather than to perform the Unio
n™s statutory duties as 
exclusive bargaining representative. 
 Further, I conclude that Thomas
™ conduct can be attributed to 
the Union, which enabled and condoned it.  The record 
establishes that the Union had a practice which allowed Chief 

Steward Thomas t
o make information requests on its behalf.  
Thomas did so using a form titled 
ﬁSteward Request for 
Information,
ﬂ which bore the Union
™s name, address, telephone 
number and logo.  An assistant business manager, Tommy 
Driggers, acted as an intermediary betwe
en Thomas and 
Respondent but the record does not establish that Driggers ever 

told Thomas to change or revise an information request.
 In these circumstances, Thomas acted with at least the 
apparent authority of the Union.  Respondent received 

information r
equests on union forms bearing the Union
™s logo 
and address, and communicated about the requests with one of 
the Union
™s business agents.  Under all the circumstances, 
Respondent reasonably would believe, and would have no 
reason to doubt, that Chief Stewa
rd Thomas was speaking and 
acting for the Union and reflected union policy.  See, e.g., 
Albertson
™s, Inc.
, 344 NLRB 1200 (2005).  Respondent 
reasonably would believe that the requests came from the 
Union in its capacity as exclusive representative of barga
ining 
unit employees.
 In sum, I conclude that Chief Steward Thomas
™s bad faith is 
attributable to the Union and taints the information request 
under consideration here.  However, the existence of bad faith 
does not necessarily render an information request
 entirely 
void.  Rather, the effect of the bad faith must be judged, in each 
instance, on the totality of the circumstances.
 The information requests described in complaint paragraphs 
10(a) and (c), discussed above, sought documents which the 
Union needed 
in connection with the grievance concerning a 

discharged employee, Rayfield.  Although I conclude that 
Thomas acted in bad faith when he sought to use the 
information requests for purposes unrelated to Rayfield
™s grievance
Šfor example, by seeking informati
on for use in 
connection with EEOC charges, and by seeking information for 
a time period after Rayfield
™s discharge
Šthis bad faith should 
not affect the Respondent
™s obligation to furnish those 
requested documents which are indeed relevant to the Union
™s representation of Rayfield.
 Stated another way, the grievant Rayfield should not be 
penalized because a union steward abused the information 
request process.  The Union still needed information to 
represent Rayfield adequately.  Therefore, I have concluded 
that 
Respondent remained obligated to provide this information in 
timely fashion, even though it had no duty to furnish other 

information sought by the request.
 Applying similar reasoning to the information request under 
consideration here would lead to the conclusion that 

Respondent did have an obligation to furnish time records 
sufficient to show whether Thomas himself worked 9.5 hours or 
more on the days in que
stion even though no duty would arise 
to furnish records of other employees.  However, I do not reach 
this conclusion because I find both that Thomas acted in bad 

faith when he filed the information requests and that this bad 
faith was of such a character 
as to relieve the Respondent of the 
duty to furnish information.
 It should be stressed that not every improper motive for 
making an information request will be so egregious as to 
extinguish the duty to furnish information.  However, I find that 
in this ins
tance, unlike in the information requests pertaining to 
the Rayfield grievance, Thomas was not merely trying to use 
the information request procedure for a purpose (the EEOC 
charges) unrelated to the Union
™s statutory duties, he was 
attempting to use this 
process for a 
malicious
 purpose.
 Thomas harbored an intent to cause management such extra 
work and inconvenience that it foreseeably would do harm to 

the Respondent
™s operations.  Such an intention constitutes a 
particularly virulent strain of bad faith.
 Ordinarily, the presence of a proper reason for the 
information request
Šhere, to obtain information relevant to the 
issue raised by the grievances (the 
ﬁ9.5 hours
ﬂ issues)
Šcreates 
an entitlement to requested relevant and necessary information, 
and the concu
rrent existence of another purpose does not erase 
the obligation to provide that information.  However, for 
reasons to be discussed further below, I conclude that Thomas
™ retaliatory motive is so antithetical to the purposes of the Act, 
has such great pote
ntial to damage the collective
-bargaining 
process, and affected the Union
™s conduct to so great an extent, 
that it cannot be ignored.
 In this regard, the retaliatory motive affected not only the 
decision to file the information requests and the content of 

those requests, but also the Union
™s willingness to engage in the 
discussion process, the give and take, which form
s the essence 
of the collective
-bargaining relationship.  In these cir
-cumstances, and for reasons discussed further later in this 

decision, 
I conclude that Thomas
™ retaliatory motive cannot 
simply be ignored or held to be of no consequence. To do so 
would condone the misuse of the information request process 
and set a highly pernicious precedent.
 Although not fully on point
Šbecause it does not
 address the 
present situation involving the coexistence of both a proper and 
improper objective
Ša recent Board decision does provide 
some guidance.  In 
ACF Industries, LLC
, 347 NLRB 1040 
(2006), a union and employer had been involved in collective 
bargain
ing for a new agreement but were reaching impasse.  
When the employer was about to declare impasse and 

implement its final offer unilaterally, the union made an 

information request. The Board found that this information 

request 
ﬁwas purely tactical and was
 submitted solely for 
purposes of delay.
ﬂ  Therefore, it concluded, the employer
™s failure to furnish the information right away did not violate the 
Act.  
 It is true that the union in 
ACF Industries
, unlike the Union 
here, had no purpose which triggered t
he obligation to furnish 
information.  Its desire to delay impasse was the sole 
motivation for its information request.  However, in the present 
case, the improper purpose, although not the only motive, so 
dominated the Union
™s actions that the legitimate 
objective 
became increasingly less significant.
   UNITED PARCEL SERVIC
E OF AMERICA
   175 If Thomas
™ primary purpose had been obtaining information 
to bring his grievance to a successful resolution, he would 
readily have agreed to an accommodation allowing the 
exclusion of irrelevant and unnecessa
ry documents.  His 
insistence that Respondent furnish documents he did not need 

for grievance processing demonstrates that the objective of 
inflicting inconvenience on the Respondent had become more 

important.
 The intent to burden supervisors with the time
-consuming 
task of gathering, copying and furnishing massive amounts of 
documentation gave Thomas
™ bad faith an egregious quality, 
and this motivation had become the dominant one.  

Nonetheless, Respondent made a good
-faith effort to comply 
with the informa
tion request.  In these circumstances, any 
omission by the Respondent neither manifested bad faith nor 
violated the Act.
 Therefore, I recommend that the Board dismiss the 
allegations arising from complaint paragraphs 10(b) and 12(b).
 Complaint Paragraphs 1
0(d), 11, 
and 
12(d)
 Complaint paragraph 10(d) alleges that since about June 29, 
2011, the Union has requested in writing that Respondent 
furnish it with the following information for all Texarkana 
Center drivers for June 24, 2011:  (1) timecards; (2) deliv
ery 
reports; (3) manifests; (4) virtual OJS; and (5) telematics. 
 Complaint paragraph 11 alleges that this information is 
necessary for, and relevant to, the Union
™s performance of its 
duties as exclusive bargaining representative.  Complaint 
paragraph 12(
d) alleges that since June 29, 2011, Respondent 
has failed and refused to furnish the Union with the requested 

information.  Respondent denies all of these allegations.
 The record clearly established that on June 29, 2011, the 
Union made the information re
quest, which itself is in 
evidence.  However, that document differs from the language in 
complaint paragraph 10(d) in one significant respect.  
According to the language in the complaint, the Union 

requested copies of the specified documents for 
ﬁall Texar
kana 
Center drivers.
ﬂ  However, from the request itself, which does 
not use the words 
ﬁall Texarkana Center drivers,
ﬂ the scope of 
the request is not clear.
 The Union made the request on a standard form customarily 
used for that purpose.  Check marks appea
r to the left of 
ﬁTime 
Card,
ﬂ ﬁDelivery Reports
ﬂ and 
ﬁManifest
ﬂ and, to the right of 
these words appears the handwritten notation 
ﬁJune 24, 2011.
ﬂ  However, the request does not indicate for which employees 
these documents were requested.
 On the same form,
 a check mark appears to the left of the 
word 
ﬁOther
ﬂ and to the right of that word appears the 
following in handwriting:
  Virtual OJS
Šfor date June 24, 2011
  Telematics
Šfor date June 24, 2011
  Counsel for the General Counsel, during her cross
-examination of Manager Rosebaugh, referred to this 

information request as seeking the specified documents 
ﬁfor all 
Texarkana drivers
ﬂ and Rosebaugh did not contradict that 
characterization.  However, his fa
ilure to disagree with the 

word 
ﬁall
ﬂ does not convince me that he believed the 
information request included documents for drivers other than 
Thomas.  Counsel for the General Counsel did not specifically 
ask Rosebaugh about the scope of the information req
uest but 
merely mentioned in passing, as part of her question, that it 
sought the documents 
ﬁfor all Texarkana drivers.
ﬂ   Chief Steward Thomas prepared the information request, so 
he should know what information he was seeking at the time he 
signed the do
cument.  He testified concerning the reasons he 
sought the various types of documents.  This testimony is more 
consistent with a conclusion that he requested only documents 
pertaining to his own work on June 24, 2011, and did not ask 
for similar documents 
reflecting the work of other employees 
on that date:
  Q. Now, turning your attention to Exhibit 18, request 
information for just one day?
 A. Yes.  June 24.  That™s the day
Š2011.  I™m sorry.  
That™s the day that he gave me the virtual OJS, and it was 

on a F
riday.
 Q. Why did you request the time cards for that day?
 A. Time cards will show the company that I took my 
lunch
Šdocumented and took my lunch that day.  
 Q. The delivery reports?
 A. Delivery reports tell the company exactly how 
many business stops I had
 that day, and if I had any misses 
that day.  
 Q. The manifest?
 A. It was a dispatch of the day of how many stops I 
was having on the car and where they were loaded.
 Q. The virtual OJS?
 A. Yes.  I wanted a copy of the virtual OJS, because 
we had a meeting 
on Tuesday of that following week 

about the virtual OJS done on Friday, and he was going 
over this with me, and I wanted a copy of it.  I wanted to 
know exactly what he knew.  
 Q. Why did you request a telematics for June 24?
 A. Telematics, too, gives a de
tailed day of what ha
p-pened out on a
Šparticularly on 29A that particular day, 
and when we were talking on that Tuesday about the vi
r-tual OJS and telematics, Supervisor Carnes went over a 
few things with telematics in his hand, so he had a copy of 
telematic
s with him, going over a few things on telematics, 
and I wanted a copy of it.  
 Q. Did you get the copy?
 A. No. 
   DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 176 This testimony, by the union steward who filed the 
information request, does not indicate that he was seeking 
documents pertaining to any emp
loyees other than Thomas 
himself.  Based on this testimony and the fact that the 
information request itself does not state 
ﬁfor all Texarkana 
employees,
ﬂ I conclude that complaint paragraph 10(d) erred in 
alleging that the Union
™s June 29, 2011 information
 request 
sought the specified documents for all Texarkana employees.  
Rather, I find that it requested only the specified documents 
which pertained to Thomas
™ work on June 24, 2011. 
 Chief Steward Thomas made this information request in 
connection with a g
rievance of the same date. The grievant was 
Thomas himself.  Before addressing whether the requested 
information was relevant to the grievance, it is necessary to 

ascertain the exact nature of the grievance. What action did the 
grievance allege to be impro
per or in violation of the collective
-bargaining agreement?
 In typical cases, the thrust of a grievance can be summarized 
in a few words because the grievance alleges either a 
disciplinary action without 
ﬁjust cause
ﬂ or a failure to comply 
with a specific 
contractual provision.  However, it is not quite 
so easy to determine exactly what Thomas was grieving here.  

The grievance form includes a blank space for 
ﬁstatement of 
position.
ﬂ  In that space, Thomas wrote the following:
  Supervisor Josh Carne talk
 with me about a Virtual OJS ride 
given to me Friday June 24, 2011.  Steward Ricky Stout 

present.  He went through Telematics of the day.  Says that I 

backed more than usual says to watch excessive time.  Told 

his [sic] that there was no excessive time.  T
he company uses 
this tool to target certain drivers and will not give a copy of 
Telematics when asked.  I never saw any other drivers 
questioned for the day of June 24, 2011.
  On the line for 
ﬁRemedy Requested,
ﬂ Thomas wrote 
ﬁTo be 
made whole.
ﬂ  In the space for listing the contractual provisions 
allegedly violated, Thomas wrote 
ﬁ[Articles] 37 & 66 and all 
that apply.
ﬂ In his testimony, Thomas referred to this grievance as a 
ﬁharassment grievance for giving me a virtual OJS.
ﬂ  The 
phrase 
ﬁvirtua
l OJS
ﬂ is a term of art within Respondent
™s operations and requires some explanation.
 As discussed above, GPS
-related devices on the delivery 
vans capture data about the location and movements of the 
vehicle.  This data, when processed by the computer, yie
lds 
much the same information that a passenger aboard the van 
could have obtained by observation.  The technology thus 
eliminates the need for a supervisor actually to ride with the 
driver.
 When a supervisor physically rides in the delivery van to 
observe 
a driver
™s performance, it constitutes on
-the
-job 
supervision or 
ﬁOJS.
ﬂ  When the supervisor uses the 
technology in lieu of riding in the vehicle, it is a 
ﬁvirtual
 OJS.
ﬂ  Thomas described the 
ﬁvirtual OJS
ﬂ as follows:
  They pretty much track you, like how 
long it take you to get 

from one stop to the next, what was your SPORH from that 
stop to the next stop, what time you got to your next stop, and 
it goes on all day like that.  And they track you all day, and 
they, at the end of the day or at the end of the
 time, they go 
over this information with you.
  (ﬁSPORHﬂ is an acronym for ﬁstops per on
-road hour,ﬂ one of 
the metrics used by management to evaluate a driver™s 
efficiency.)
 The grievance cites 
article 37 of the collective
-bargaining 
agreement and 
article
 66, which is part of a supplemental 
agreement.  However, the grievance did not specify which 
sections of these articles applied.  Sections 2 and 3 of 
article 37 
state as follows:
  Section 2:
  Not more than one (1) member of management will ride with 

a dri
ver at any time except for the purpose of training 
management personnel.  No driver will be scheduled for more 
than one (1) day™s ride per year with more than one (1) 
member of management on the car.  Such day will not be used 
for disciplinary purposes.  T
he sole reason for two (2) 
management employees on the car is for supervisory training.  
If a supervisor assists a driver during an O.J.S., that day will 
not be used in determining a fair day™s work.
  During scheduled safety training for feeder drivers the
 supervisor will only drive for demonstration purposes and this 

will not exceed one (1) hour per workday.
  Section 3
  Any alleged violation of this Article shall be subject to the 
applicable grievance procedure.  Where an employee has 
submitted a grievance
 regarding an excessive number of rides, 
no member of management shall ride with that employee 
unless and until the local level hearing is concluded provided 
such hearing is held within five (5) working days.  If the 
Union has a legitimate reason for not b
eing available within 
the five (5) working days, the period will be extended up to a 
total of ten (10) working days.
  The language quoted above applies to 
ﬁOJS,
ﬂ instances in 
which a supervisor actually rides with a driver.  It is not clear to 
what extent 
this language also limits the use of 
ﬁvirtual OJS,
ﬂ if 
it does at all.
 Thomas referred to the grievance as a 
ﬁharassment 
grievance.
ﬂ  Article 66, 
section 1 states as follows:
  The parties agree that the principle of a fair day™s work for a 
fair day™s pay 
shall be observed at all times and employees 
shall perform their duties in a manner that best represents the 
Employer™s interest.  The Employer shall not in any way 
intimidate, harass, coerce or overly supervise any employee in 

the performance of his or he
r duties.  The Employer will treat 
employees with dignity and respect at all times, which shall 
include, but not limited to, giving due consideration to the age 
and physical condition of the employee.  Employees will also 

treat each other as well as the Em
ployer with dignity and 
respect.
  However, the language of the grievance itself doesn™t 
describe any conduct which obviously would fall within the 
meaning of ﬁharass, coerce or overly superviseﬂ or which failed 
to treat an employee ﬁwith dignity and respect.ﬂ  The grievance 
  UNITED PARCEL SERVIC
E OF AMERICA
   177 only alleges th
at a supervisor told Thomas that on this 
particular day he backed his vehicle more than usual and that he 
should ﬁwatch excessive time.ﬂ
  Those words, on their face, 
seem to be rather mild job
-related criticism.
 Moreover, the grievance does not specificall
y allege that 
management had subjected Thomas to repeated ﬁvirtual OJS.ﬂ  

Rather, the grievance simply asserted that ﬁThe company uses 

this tool [virtual OJS] to target certain drivers and will not give 

a copy of Telematics when asked.  I never saw any oth
er drivers 
questioned for the day of June 24, 2011.ﬂ
 Although it is not clear to me that the grievance, on its face, 
alleges a contract violation, it should be noted that I do not have 
authority to weigh the merits of the grievance which forms the 
basis fo
r the information request and do not do so. 
Certco Food 
Distribution Center
, above.  Thus, I will neither consider nor 
entertain any opinion concerning how an arbitrator might rule if 
called upon to resolve the grievance.
 Because the requested documents pe
rtain to the work of an 
employee in the bargaining unit, they enjoy a presumption of 

relevance.  Accordingly, the sole question to be decided is 
whether credible evidence rebuts this presumption.
 Nothing in the record rebuts the presumption of relevance.  
Therefore, I find that the government has proven that the 
requested documents are relevant to the Union™s performance 
of its duties as exclusive bargaining representative and 
necessary for that purpose.
 Above, in discussing the allegations raised in compla
int 
paragraph 10(b), I found that the record established that the 

Union had made that particular information request in bad faith, 
and that the bad faith was egregious enough to relieve the 
Respondent of any obligation to furnish any of the requested 

infor
mation.  However, also as noted above, such a conclusion 
must be made, in each instance, based on the totality of the 
relevant, credited evidence.  Moreover, because such a 
conclusion about the Union has consequences for the 

employees the Union represents,
 it should be reached rarely and 
reluctantly.
 Here, considering the totality of the circumstances, the 
record does not establish that the Union, by Steward Thomas, 

demonstrated the bad faith necessary to relieve the Respondent 

of its duty to furnish the in
formation.  For the reasons discussed 
above, I have
 concluded that the information request described 
in complaint paragraph 10(d), and now under consideration, 
only sought documents pertaining to Thomas
™ work on one 
particular day, and did not ask for docu
ments pertaining to 
other employees.  Thus, unlike the information request 
discussed above with respect to complaint paragraph 10(b), this 

present information request is not a blunt object with which to 
cudgel management for personal retaliatory reasons.  
 Thomas testified that Respondent never produced the 
requested documents.  The Respondent does not contend 
otherwise.  Rather, its District Labor Relations Manager, Cedric 
Williams, testified that the documents described in complaint 
paragraph 10(d) do not
 exist.
 With the possible exception of the Telematics and 
ﬁvirtual 
OJSﬂ documents, the June 29, 2011 information request sought 
documents
Štimecards, manifests and delivery reports
Šwhich 
Respondent routinely generates and uses.  Therefore, I 
understand Will
iams testimony, that the documents 
ﬁdo not 
exist,
ﬂ to mean that they no longer exist.
 Additionally, Thomas testified that, during his June 24, 2011 
meeting with Supervisor Carnes, when they discussed the 
telematics information Carnes had a copy of it in hi
s hand.  
Crediting this uncontradicted testimony, I find that, on January 

24, 2011, the telematics document did exist.
 Manager Rosebaugh testified that his office retains manifests 
for 14 days and retains timecards for 22 days. Rosebaugh 
further testified 
that the telematics report includes a 
ﬁdriver stop 
summary report
ﬂ which is kept for 30 days.  The record does 
not establish that Respondent deviated from its customary 
document retention practices with respect to the records sought 

in the June 29, 2011 in
formation request.  Accordingly, I infer 
that the requested documents remained in existence at the 
Texarkana facility when management received the June 29, 
2011 information request.
 The Union certainly is entitled to have copies of the 
information relied u
pon by a supervisor in counseling a 
bargaining unit employee to improve his work performance.  
Without these documents, the Union cannot make an informed 
decision regarding how best to represent the employee. 
Therefore, I find that Respondent had a duty to
 furnish the 
Union with this requested information in a timely fashion and 
that doing so imposed little burden.  Further, I find that 
Respondent did not do so.
 Accordingly, I conclude the Respondent breached its duty to 
bargain in good faith and thereby vi
olated Section 8(a)(5) and 
(1) of the Act.  As discussed above, Respondent entered into a 

settlement agreement which the Region approved on March 8, 

2012.  The effect of that settlement agreement will be discussed 
later in this decision. 
 Complaint Paragra
phs 10(e), 11, and 12(e)
 Complaint paragraph 10(e) alleges that since August 31, 
2011, the Union has requested in writing that Respondent 
furnish the Union with the manifests for all Texarkana Center 

drivers who ran area 29A for the dates August 22
Œ24, 201
1. Complaint paragraph 11 alleges that this requested 
information is necessary for, and relevant to, the Union
™s performance of its duties as the exclusive collective
-bargaining 

representative of the unit.
 Complaint paragraph 12(e) alleges that since Augus
t 31, 
2011, the Respondent has failed and refused to furnish the 
Union with this requested information.  Respondent denies all 
of these allegations.
 On August 31, 2011, Thomas, in his capacity of chief union 
steward, filed a grievance on behalf of himself.
  He testified 
that he filed the grievance 
ﬁbecause the company was giving 
me a three
-day OJS ride, and I wasn
™t happy about it.
ﬂ  This 
was actual OJS, with a supervisor in the vehicle observing 
Thomas as he worked, and not a 
ﬁvirtual OJS
ﬂ ride.
 On the sam
e date, the Union filed an information request 
related to this grievance.  Union Steward Vince Coker, rather 
than Thomas, signed this request, which is in evidence.  Based 

on this exhibit and testimony related to it, I find that the 
General Counsel has pro
ven the allegations raised in complaint 
paragraph 10(e).
  DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 178 With respect to the allegation raised by complaint paragraph 
11, that the requested information was relevant to the Union
™s performance of its duties as the exclusive bargaining 
representative and ne
cessary for that purpose, I begin by noting 
that the requested documents pertain to the work of bargaining 

unit employees.  Therefore, they are presumptively relevant.
 Nothing in the record rebuts this presumption.  Accordingly, 
I conclude that the 
Governm
ent has proven the requested 
documents
™ relevance and necessity.
 Thomas testified that he never received the manifests 
for the 
dates August 22
Œ24, 2011. As noted above, Manager 
Rosebaugh testified that his office retains manifests for 14 

days.  Thus, absen
t some departure from routine practice, the 
manifests for August 22
Œ24, 2011, would still have been at the 
Texarkana terminal when the Respondent received the 
information request on August 31, 2011. The record does not 
reflect any departure from routine pr
actice during this time 
period.
 Respondent introduced into evidence a large number of 
documents which, it asserts, it furnished the Union in response 
to the information requests.  Some of these documents lack 
titles and dates.  However, to the extent that 
the documents 

could be identified with respect to date, none appeared to be a 
manifest for August 22, 23
, or 24, 2011.
 Additionally, Respondent cross
-examined Union Chief 
Steward Thomas, who testified that he had not received these 
requested documents.  If
 Respondent had, in fact, furnished the 
manifests for these dates, it could have confronted the witness 
with such documents.  However, it did not.  Therefore, I find 
that Respondent did not furnish the Union with the requested 
manifests for August 22, 23
, and 24, 2011.
 Nonetheless, for the reasons discussed below, I conclude that 
Respondent
™s failure to furnish these manifests did not breach 
its duty or violate the Act.  Although Respondent did not 

provide the three manifests, it did furnish the Union with 
the 

relevant information.
 For clarity, it may be noted that the information request 
sought a number of different documents in addition to the 
manifests mentioned in complaint paragraph 10(e).  The 
government is not alleging that Respondent failed to furnis
h the 
Union with these other documents, but only that Respondent 
has not provided the Union with certain of the requested 
manifests.
 Indeed, even a casual examination of the information request 
reveals that it sought a vast number of documents.  Apart from 
the manifests mentioned in the complaint, the requested 
information includes timecards, delivery reports, time between 

stops summari
es, and driver recap summaries for all drivers 
who drove in 
area 29A from January through August 2011.  
Additionally, it requested 
ﬁdriver recap summary (telematics)
ﬂ for these drivers 
ﬁas far back as telematics goes.
ﬂ Complying with this information request imposed a 
significant burden on the Respondent, and yet the General 

Counsel alleges only that Respondent failed to furnish the 

requested manifests.  Thus, it appears clear that Respondent did 
furnish the Union with a
lmost all of the numerous documents, 
leaving out only these three manifests.  However, the record 
does not indicate that Respondent purposefully withheld these 
three pieces of paper or that it would have any motivation or 
reason to do so.
 The record does i
ndicate that the manifests would have 
provided no new information, relevant to the grievance, which 

was not contained in the other documents which Respondent 
did furnish to the Union.  Chief Steward Thomas, testifying 

about another information request, des
cribed a manifest as 
follows:
 Manifest is a dispatch of the day.  It tells exactly what
™s on 
the car, where it is, and how many packages it is and how many 

stops it is.
 Elsewhere in his testimony, Thomas gave this description of 
a manifest:
  It tells exact
ly what™s on the car, where it is, and how many 
packages it is and how many stops it is.
  Although the complaint alleges that Respondent did not 
furnish the manifests sought in the August 31, 2011 information 
request, that same information request also ask
ed for delivery 
reports for the same period of time, and Respondent did provide 
the Union with these documents.  Thomas described the 
contents of such delivery reports while he was testifying about 
another information request he had filed:
  Q. Why did you 
request the delivery reports?
 
A. Delivery records would tell me what driver during 
this period
Šwhat he had on the package car, how many 
packages he had for on the car, and who signed for it.  
Mainly how many business stops he had and who signed 
for it, and
 if he or she missed anything.  
  At another point in his testimony, Thomas provided a similar 
description of delivery reports:
  Q. What would the delivery reports show?
 A. If
ŠI wanted to know what was on the package car, 
where the particular drivers were 
delivering packages, 

how many business stops they had, and if they were deli
v-ering their stops
Špackages from the time they showed 
their lunch, this give me a little bit better detailed report.  
  Comparing Thomas
™ descriptions of the manifests with his 
des
criptions of delivery reports, I find that the two types of 
documents provide essentially the same information.  Thus, 
even if Respondent failed to furnish the requested manifests, it 
did not prejudice Thomas, whose grievance concerned being 

singled out fo
r ride
-along supervision.
 Presumably, Thomas wanted to use the manifests to 
determine whether he had been given a heavier workload than 
other drivers.  If he had, in fact, been given more time
-consuming assignments than other employees who worked in 
the sa
me area, such a difference would explain his less 
satisfactory scores on indices such as stops
-per
-onroad
-hour.  
The delivery reports which Respondent did furnish gave 

Thomas information similar to that in the manifests and 
therefore did not prejudice Thom
as™ ability to make this review.
 An employer is not obligated to furnish information in the 
exact form requested; rather, it has an obligation to bargain in 
good faith.  
Coca
-Cola Bottling Co
. of Chicago
, 311 NLRB 
  UNITED PARCEL SERVIC
E OF AMERICA
   179 424, 427 (1993)
 (Member Oviatt, 
concurring
), citing 
NLRB v. 
Borden, Inc.
, 600 F.2d 313 (1st Cir. 1979).
 In sum, Respondent furnished all relevant information even 
if it could not find or provide the three manifests.  Therefore, I 
recommend that the Board dismiss the allegations related to 

complain
t paragraphs 10(e) and 12(e).
 Complaint Paragraphs 10(f), 11, and 12(f)
 Complaint paragraph 10(f) alleges that since September 1, 
2011, the Union has requested in writing that Respondent 
furnish the Union with the following information for every 
Texarkana 
Center driver who ran area 30D from January 2011 
through September 1, 2011: (1) timecards; (2) delivery reports; 
(3) manifests; (4) time between stop section summary; (5) 
weekly operation report; (6) driver recap summary; and (7) 
telematics including avera
ge speed of the vehicle on the route.  
Respondent has admitted this allegation.  Based on this 
admission, I find that the government has proven the 

allegations raised in complaint paragraph 10(f).
 Complaint paragraph 11 alleges that this requested 
informat
ion is relevant to and necessary for the Union to 
perform its duties as exclusive bargaining representative, which 

Respondent denies.  The Respondent also denies the allegation 
in complaint paragraph 12(f) that since September 1, 2011, it 
has failed and re
fused to furnish the Union with this requested 
information.
 Thomas
™ displeasure with being more closely supervised did 
not dissipate after he filed the August 31, 2011 information 
request described in complaint paragraph 10(e) and the related 
grievance. Th
omas drafted the additional information described 
in complaint paragraph
 10(f).  
Although another steward signed 
this September 1, 2011 request, it is clear that Thomas was the 
moving force behind it.
 A consistent motif throughout this case concerns 
Respondent
™s data
-intensive approach to management.  The 
existence of a large amount of numerical data, and its use by 

management, certainly bears on the relevance of the requested 
information.  Therefore, a brief description of the conflict 
between Thomas
 and management concerning the data and its 
use may be helpful.
 Respondent
™s quantitative approach to management may not 
be unique, but Respondent does rely on information technology 

to a remarkable if not singular extent.  Advances in sensors and 

micropro
cessors have made possible data streams which could 
hardly have been imagined a century ago, when Frederick 
Taylor early advocated the methodical study of workflow to 
improve productivity.  Respondent has equipped its delivery 

vehicles with devices to harv
est this abundant data.  Then it 
crunches the numbers.
 The algorhythms yield scores such as SPORH, which, as 
noted above, reflects a driver
™s stops
-per
-on-road
-hour.  Using 
such indices, Respondent determines which drivers need 
additional supervision to me
et its standards.  Respondent states 
that it scheduled Thomas for greater supervision because his 
performance data indicated a need for improvement.
 Thomas, on the other hand, asserts that Respondent is not 
being forthright with its mathematical analysis a
nd is using 
these numbers as a pretext.  On September 2, 2011, he filed 
another grievance protesting the 
ﬁOJS ride.
ﬂ In this grievance, 
Thomas stated as follows:
  It does not matter what SPORH that I run on my area.  The 

company always says that I am over 
allowed.  They have 
manipulated and falsified the records to harass me. Third day 

of a lock in ride.  What number is the company looking for?
  Thus, Thomas contends not only that Respondent is seeking 
to discriminate against and harass him but also that 
Respondent 

is using falsified records as a pretext for doing so.  For clarity, it 
should be noted that notwithstanding this claim, no issue 
concerning discrimination or harassment is before me.  The 
complaint in this case does not allege that Respondent ha
s discriminated against Thomas for reasons prohibited by the Act.  
Additionally, the complaint does not allege that Respondent or 
its supervisors made any unlawful threat or statement, or 

engaged in any unlawful conduct from which an intent to 
discriminate
 against Thomas could be inferred.  Rather, all 
violations alleged in the complaint pertain to Respondent
™s duty 
to provide information requested by the Union.
 Respondent has denied that the September 1, 2011 
information request, described in complaint par
agraph 10(f), 
sought information relevant to the Union
™s representation duties 
and necessary for that purpose.  The requested information 
pertains to the work of bargaining unit employees and therefore 

is presumptively relevant.  The presumption, however, 
is 
rebuttable.
 To examine whether the record rebuts the presumption of 
relevance, I begin by finding the Union
™s purpose in making the 
information request.  As a threshold matter, such purpose must 
involve the Union
™s performance of a duty which the Act 
requires it to do as the exclusive bargaining representative.  If 
the purpose meets this test, then I consider how the requested 

information relates to that purpose.
 Chief Union Steward Thomas drafted the information 
request.  His testimony sheds light on th
e purpose:
  Q. Okay.  Now, I see the January 2011 through Se
p-tember 1, 2011.  Why did you choose that time period?
 A. This was for every driver that ran Area 30D, and I 
wanted to know
Šthat™s the adjacent route to mine, and 
the adjacent route pretty much he
lps me if
Šduring that 
three
-day ride, my complaint was that center manager 
Randy Rosebaugh was taken off stops from my truck, 
from my package car, give it to 30D, 
and giving me the 
easy stops from his package car, so that makes the SPORH 

even higher when h
e does that.
  If I give him business 
stops, which takes me longer to get a signature, and he 

gives me residentials where I can just drop off, the 
SPORH is going to be higher, so I wanted that info
r-mation, because I knew that center manager Randy Ros
e-baugh 
was manipulating that SPORH. 
[Emphsis
 added
.]  Clearly, Thomas has attributed to management a sinister 
motive which management itself absolutely denies.  As noted 
above, no evidence supports Thomas
™ accusation that 
Respondent falsified data.
 From managemen
t™s perspective, here is what happened:  
When the Respondent
™s analytic data indicated that Thomas 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 180 was working less productively than other employees, Manager 
Rosebaugh decided to have a supervisor ride along with 

Thomas to observe how he was doing the wor
k and, once the 
problem was identified, to work with Thomas on solving it.
 Thomas
™ testimony suggests that Rosebaugh also took an 
interim step to alleviate the problem:  The manager made 

Thomas
™ job easier by having him deliver packages which did 
not requi
re him to get the recipient
™s signature. Such packages 
can be delivered more quickly than those which require the 
driver to knock on a door and hand someone a tablet to sign.
 These two management actions seem perfectly unremarkable 
and unexceptional.  Cert
ainly, when numerical data indicated 
that a driver could work more efficiently, assigning a supervisor 
to observe and advise the driver is far from extraordinary.  

Likewise, it takes some imagination to view as discriminatory a 
temporary lightening of the 
workload.
 Nonetheless, Thomas considered these actions to be part of a 
stratagem to hurt him by manipulating and falsifying the data.  
Such a plot necessarily would entail three stages:  First, the 
manager would assign him work which could be done more 
quickly, establishing a benchmark of how many packages 
Thomas could deliver in an hour.  Second, management would 
then assign him work that took longer, but still hold him to the 
original benchmark.  Third, management would discipline 
Thomas when he failed to
 meet this standard.
 In the absence of any evidence that Respondent actually was 
trying to set Thomas up for discipline or that management was 
manipulating the data to create a pretext, Occam
™s Razor dices 
the plot theory in favor of the simpler explanatio
n, that 

management was trying to help Thomas become more efficient.  
The record provides no support for Thomas
™ conjectured plot.  
No credible evidence indicates that Respondent or any of its 
supervisors harbored animus against Thomas.  No credible 
evidenc
e indicates that management altered or manipulated any 
data for any reason.
 Both the record and my observations of the witnesses leave 
me with the strong impression that neither Rosebaugh nor any 
other manager was trying to set Thomas up for disciplinary 
action.  Rather, they were using the data to manage 
ﬁby the 
numbers.
ﬂ  Thomas may have disliked such rigorous 
supervision but that does not make it unlawfully discriminatory.
 The information request which Thomas drafted sought 8 
months worth of documents 
ﬁfor every Texarkana Center driver 
who ran area 30D
ﬂ even though Thomas admitted that he 
worked a different route.  In his testimony quoted above, 
Thomas explained his belief that Manager Rosebaugh was 
reassigning some of his work
Šdelivery stops which Thomas
 ordinarily would have made
Što drivers working in area 30D.
 However, even if Rosebaugh made such reassignments, they 
would have amounted only to the most ordinary exercise of 

supervisory judgment.  Indeed, it would seem to be a self
-evident principle that 
if a bottleneck occurs, route around it.
 The record does not include a scintilla of evidence that 
Rosebaugh was plotting against Thomas, and Thomas
™ own 
testimony fails to offer any credible basis for concluding that 
Rosebaugh harbored such an intention.  
Moreover, Thomas did 
not provide a cogent explanation of how the requested 
documents could reveal such a plot. 
 Assuming for the sake of analysis that supervisors indeed 
wanted to set Thomas up for discipline by making his numbers 

look good so that later h
e would be unable to meet the same 
standard, all the documents would show
Šat most
Šis that 
Thomas had received easier assignments than some of the other 
drivers, which also would happen if management simply was 

concerned about how quickly the packages were 
being 
delivered and shifted some of the load to more efficient 
employees.  Thomas
™ testimony does not explain how the 
requested documents could help prove that management had 

harassed him, as he alleged in the grievance.  Likewise, he did 

not explain how t
hese records could reveal or even hint at the 
existence of a plot to make him look bad.
 Although Thomas offered this conjecture and may even 
believe it, no credible evidence supports it.  The present record 
leaves me with the strong impression that Rosebau
gh is 
following the practice of management by objectives, not 
management by machinations.  In the complete absence of 
proof that Rosebaugh was plotting against Thomas, and in the 
presence of persuasive evidence that management simply was 
trying to improve 
efficiency, I cannot make Thomas
™ belief a 
folie à deux
.   It is not necessary to enter the forbidden area of weighing the 
merits of a grievance to question how seriously Thomas 
believed that the requested documents would assist him in 
pursuing the 
grievance.  In one sense, the grievance seemed to 
be secondary to the information requests, rather than the other 
way around.  The grievance provided justification for the 
information requests which, essentially, had become Thomas
™ ammunition.  Thomas cons
idered management
™s meticulous 
measurement of his work performance to be harassment.  The 

information request procedure armed him with a way to make 
that scrutiny more costly. 
 Thomas, as chief union steward, well knew that the purpose 
of the information r
equest must relate to the Union
™s performance of its statutory duties.  Thus, as described in the 
Witness Credibility section, above, he tried repeatedly to evade 

answering a question concerning whether it was proper to use 
the information request procedur
e to obtain information to 
support an EEOC charge.
 He clearly understood that claiming a grievance
-related 
purpose would make the information request appear more 
legitimate.  Moreover, Thomas
™ demonstrated willingness to 
use the information request procedu
re for one inappropriate 

purpose
Šgaining information to support an EEOC charge
Šleads me to conclude that he would be willing to use it for other 

inappropriate purposes.
 Thomas claimed that he was gathering information for his 
grievance, and at least proced
urally, that was true.  However, 
that claim also strikes me as disingenuous. I find that Thomas
™ primary motivation for filing broad, onerous information 

requests was to strike back at management.  It was the one 

means available to him to make management
™s work 
unpleasant.
 Additionally, if management
™s efforts to supervise Thomas 
consistently resulted in having to respond to onerous 

information requests, it might well discourage such supervision.  

Such a retaliatory purpose hardly created a duty to furnish 
  UNITED PARCEL SERVIC
E OF AMERICA
   181 information.  Just as it was not proper to use an information 
request to delay impasse, as in 
ACF Industries, LLC
, above, it 
is not proper to use an information request either as a means of 
retaliation or to discourage supervisors from doing their jobs.
 The obligation to furnish information arises only if the 
requesting party seeks the information to perform one of its 
responsibilities under the Act, and only then if the information 

is relevant to and necessary for that purpose.  However, the law 

does not i
mpose on a union a duty either to take vengeance or 
to prevent management from supervising an employee.
 For the same reasons discussed above in connection with 
complaint paragraphs 10(b) and 12(b), I conclude that bad faith 
motivated the filing of the info
rmation request under 
consideration here, and that such bad faith was so egregious 
that it nullified the Respondent
™s duty to furnish the requested 
information.  Therefore, I recommend that the Board dismiss 
the allegations raised by complaint paragraphs 1
0(f) and 12(f).
 Complaint 
Paragraphs 10(g) 
Through (n)
 and
 (p), 11, 
 12(g) 
Through (n), and (p)
 Beginning November 21, 2011, and approximately once 
every 10 days thereafter, Chief Steward Thomas filed a 
grievance on behalf of all bargaining unit employees 
working at 
the Texarkana facility, and in connection with each grievance 

submitted an information request.  The grievances all complain 
about the same matters, but for different time periods. The 
December 19, 2011 grievance, quoted here, is typical:
  The C
ompany has caused the drivers in the Texarkana Center 
to skip their lunch, drive over the speed limit, and work 
unsafe in order to achieve the companies [sic] manipulated 
and falsified performance numbers.  Most drivers skip their 
lunch or take part of the
ir lunch or take their lunch after the 
8th hour in fear of retaliation from center manager Randy 
Rosebaugh.  Rosebaugh uses these manipulated and falsified 
performance numbers to scare most drivers into not taking 

their lunch or taking  their lunch after t
he 8th hour.  Most 
drivers put their lunch into the DIAD but do not take their 
lunch.  The grievant request[s] all drivers to be paid for the 
lunch they did not take.  Part or all of the lunch.
  Remedy requested:  To be made Whole.  Drivers paid part or 
all the 1
-hour lunch they did not take.
 The statement that most drivers 
ﬁput their lunch into the 
DIAD but do not take their lunch
ﬂ means that most drivers 
indicate on time records that they stopped work to take a 

lunchbreak but actually did not cease workin
g during the time 
identified as lunchbreak. 
 Thomas gave the following explanation for why he filed an 
additional, but similar, grievance about every 10 days:
  Q. Now, I see you requested documents for all drivers 
in the Texarkana Center from November 7 th
rough N
o-vember 18, 2001.  Why did you select that time period?
 A. Well, under the collective
-bargaining agreement, 
we can only file grievances every ten days.  After ten days, 

they™re late, so at this period of time, I was filing these 
lunch grievances eve
ry ten days, and I was filing these 
steward requests for information every time I filed a lunch 
grievance.  
  As I understand this testimony, Thomas considered there to 
be a continuing problem which remained uncorrected, so, to 
cover the latest 10
-day peri
od, Thomas would file another 
grievance. 
 The Union filed an information request in connection with 
each such grievances. Complaint paragraphs 10(g) through (n) 

and (p) allege that the Union made these information requests, 

described in the following parag
raphs.
 Complaint paragraph 10(g) alleges that since November 21, 
2011, the Union has requested in writing that Respondent 
furnish the Union with the following information for all 
Texarkana Center drivers for the dates of November 7, 2011 
through November 1
8, 2011:  (1) timecards; (2) delivery 
reports; (3) manifests; (4) telematics also includes average 

speed of vehicle in motion on each route; (5) time between stop 
section summary; (6) weekly operation report; and (7) driver 
recap summary. Based on the admi
ssion in Respondent
™s answer, I find that the government has proven the allegations in 

this complaint paragraph.
 Complaint paragraph 10(h) alleges that since December 5, 
2011, the Union has requested in writing that Respondent 

furnish the Union with the fo
llowing information for all 

Texarkana Center drivers from week ending November 26, 
2011, to the week ending December 3, 2011: (1) timecards; (2) 
delivery reports; (3) manifests; (4) telematics also includes 

average speed of vehicle in motion on each route;
 (5) time 
between stop section summary; (6) weekly operation report; 
and (7) driver recap summary.  Based on the admission in 
Respondent
™s answer, I find that the government has proven 
these allegations.
 Complaint paragraph 10(i) alleges that since Decembe
r 19, 
2011, the Union has requested in writing that Respondent 
furnish the Union with the following information for all 
Texarkana Center drivers from the week ending December 10, 
2011 to the week ending December 17, 2011: (1) timecards; (2) 

delivery report
s; (3) manifests; (4) telematics also includes 
average speed of vehicle in motion on each route; (5) time 
between stop section summary; (6) weekly operation report; 
and (7) driver recap summary.  Based on the admission in 
Respondent
™s answer, I find that t
he government has proven 
these allegations.
 Complaint paragraph 10(j) alleges that since January 3, 
2012, the Union has requested in writing that Respondent 
furnish the Union with the following information for all 
Texarkana Center drivers from the week end
ing December 24
 to the week ending December 31, 2011: (1) timecards; (2) 

delivery reports; (3) manifests; (4) telematics also includes 

average speed of vehicle in motion on each route; (5) time 
between stop section summary; (6) weekly operation report; 
and
 (7) driver recap summary.  Based on the admission in 
Respondent
™s answer, I find that the government has proven 
these allegations.
 Complaint paragraph 10(k) alleges that since January 16, 
2012, the Union has requested in writing that Respondent 
furnish th
e Union with the following information for all 
Texarkana Center drivers from the week ending January 7 to 
the week ending January 14, 2012: (1) timecards; (2) delivery 
reports; (3) manifests; (4) telematics also includes average 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 182 speed of vehicle in motion 
on each route; (5) time between stop 
section summary; (6) weekly operation report; and (7) driver 

recap summary.  Based on the admission in Respondent
™s answer, I find that the 
Government has proven these 
allegations.
 Complaint paragraph 10(l) alleges that
 since January 30, 
2012, the Union has requested in writing that Respondent 

furnish the Union with the following information for all 

Texarkana Center drivers from the week ending January 21
 to 
the week ending January 28, 2012: (1) timecards; (2) delivery 
reports; (3) manifests; (4) telematics also includes average 
speed of vehicle in motion on each route; (5) time between stop 
section summary; (6) weekly operation report; and (7) driver 
recap summary.  Based on the admission in Respondent
™s answer, I find t
hat the government has proven these allegations.
 Complaint paragraph 10(m) alleges that since March 19, 
2012, the Union has requested in writing that Respondent 

furnish the Union with the following information for all 

Texarkana Center drivers from the week
 ending March 3
 to the 
week ending March 17, 2012: (1) timecards; (2) delivery 
reports; (3) manifests; (4) telematics including map; (5) time 
between stop section summary; (6) weekly operation report; 

and (7) driver recap summary.  Based on the admission i
n Respondent
™s answer, I find that the government has proven 
these allegations.
 Complaint paragraph 10(n) alleges that since April 2, 2012, 
the Union has requested in writing that Respondent furnish the 
Union with the following information for all Texarkan
a Center 
drivers from the week ending March 24
 to the week ending 
March 30, 2012: (1) timecards; (2) delivery reports; (3) 

manifests; (4) telematics including map; (5) time between stop 

section summary; (6) weekly operation report; and (7) driver 
recap sum
mary.  Based on the admission in Respondent
™s answer, I find that the government has proven these allegations.
 Complaint paragraph 10(p) alleges that since April 16, 2012, 
the Union has requested in writing that Respondent furnish the 
Union with the follow
ing information for all Texarkana Center 
drivers from the week ending April 7, 2012
, to the week ending 
April 14, 2012: (1) timecards; (2) delivery reports; (3) 

manifests; (4) telematics including map; (5) time between stop 

section summary; (6) weekly operation report; and (7) driver 
recap summary.  Based on the admission in Respondent
™s answer, I find that the government has proven these allegations.
 Complaint paragraph 11 alleges that the requested 
information was relevant to the Union
™s representation duties 
and necessary for that purpose. Complaint paragraphs 12(g) 
through (n)
, and (p)
 allege that Respondent failed and refused 
to furnish the requested information.  Respondent denies these 
allegations.
 Each of the information requests seeks a number of different 
documents for each of the drivers working at the Texarkana 
Center.  After re
ceiving the first two of the information 
requests
Šthe ones dated November 21
 and December 5, 
2011
ŠRespondent
™s labor relations manager, Cedric Williams, 
sent a letter to Business Agent Driggers.  This December 15, 
2011 letter asked the Union to provide mor
e details about the 
information request and sought to negotiate a compromise 
which would give the Union the information it needed while 
reducing the Respondent
™s burden.  Williams
™ letter stated, in 
part, as follows:
  UPS objects to the requests because as
 drafted they are 
overly broad and unduly burdensome.  Accordingly, UPS 
requests that the union provide additional details regarding 
the information sought so the parties can determine 
whether responsive information can be provided through a 
less burdensom
e process and whether the scope of the r
e-quests can be reasonably narrowed to focus on the specific 
individuals involved in the relevant grievance or investig
a-tion.
  Williams
™ letter continued with a description of the 
information requests, noting that the
y would result in the 
expenditure of dozens of hours of work and the production of 
hundreds of pages of documents.  The letter then stated:
  Please specifically identify what information the union is 
attempting to obtain through the information requests so
 UPS 
can determine whether responsive information can be 

provided through a less burdensome process.  In addition, the 

requests reference Articles ﬁ18, 37, 66, 68, 54 and all that 

applyﬂ but do not indicate whether the request relates to a 
specific grievan
ce or how the requests might otherwise relate 
to the union™s representation of its members.  We are not 
aware of a specific grievance that would make this request as 
drafted relevant.  Please identify the grievance or investigation 
to which the requests re
late so the scope of the requests can be 
reasonably narrowed to focus on information regarding the 
specific individuals involved in the grievance or investigation.
  We look forward to your response. 
  Driggers replied with a one
-paragraph letter
 dated Dece
mber 
21, 2011, which stated in its entirety as follows:
  This letter confirms the receipt of your December 15, 2011 
letter requesting specificity of information that the Union is 
attempting to obtain through steward requests dated 
November 21, 2011 and Dec
ember 5, 2011.  Stewards Reggie 
Thomas and Michael Fowler have submitted these requests 
due to the fact that Texarkana management is aware that 
Package Car Drivers are not properly taking or properly 
recording their contractual meal period as spelled out i
n the 
CBA.  This has been brought to Center Manager Randy 
Rosebaugh™s attention twice in local level hearings with no 
correction having been made.  These information requests 
have been made to identify which Package Car drivers are 

being allowed or forced 
by the Company to violate the CBA.  
I am enclosing the specific grievances that were turned in 

along with these information requests.  Thank you for your 
response in this matter and I look forward to a speedy 
resolution.
  Labor Relations Manager Williams r
eplied by a January 6, 
2012 letter which quoted the details of the information requests 

and again protested that the requests were overly broad and 
unduly burdensome.  Williams noted that because the Union 
had requested various records for every Texarkana 
driver for 

almost a month during the holiday peak season, complying with 
  UNITED PARCEL SERVIC
E OF AMERICA
   183 the request would require many hours of work.  The letter 
continued as follows:
  The union is well aware that it is not necessary to review six 

different categories of documents to de
termine whether a 
driver took a meal period on a particular day.  One category of 

documents would provide the necessary information.  
Moreover, an investigation of whether a driver took a meal 
period does not require the analysis of twenty
-four days of 
wor
k.  The union could determine whether drivers are taking 
meal periods by reviewing time records for a single day from 
a reasonable sampling of drivers.  In the alternative, the union 
could simply review the time records of drivers who allege 
they have miss
ed meal periods, if any such drivers actually 
exist.
  UPS is not aware of any specific drivers who have pending 

grievances regarding missed meal periods.  If a driver had 

alleged he missed his meal period and filed a grievance then it 
would be reasonable f
or the union to request the driver™s time 
records for the days in which the driver allegedly missed his 
meal period.  That is not the current situation with regard to 
the pending information requests.  Instead, the union has 
chosen to go on a ﬁfishing expe
ditionﬂ but expects UPS to 
clean and gut the fish.  Please narrow the scope of the overly 

broad requests so UPS can provide responsive information 
through a less burdensome process.
  The Union responded to Williams™ request for an 
accommodation by January 9, 2012 letter.  Steward Thomas, 
not Business Agent Driggers, signed this letter.  Parts of 

Thomas™ letter are confusing because of their grammar or 
structure.  For example, at one po
int the letter states:
  The Union is aware that the company keeps most of the 

information requested at the center for a period of fifteen to 
twenty
-two days.  It should not be any reason for the 
Company to provide the information requested.
  At another 
point, the letter states that ﬁThe information 
pro
vided can also clear any and all past Steward Information 
Request,
ﬂ followed by a list of such requests which begins with 
the two May 3, 2011 information requests discussed earlier in 

this decision. The mea
ning of this passage remains elusive.
 However, in contrast, Thomas
™ letter becomes quite 
unambiguous when denying Williams
™ request for an 
accommodation or compromise.  Although Thomas
™ letter does 
not explain why he was unwilling to find a middle ground, 
it 

leaves little doubt that no compromise proposal would be 
forthcoming. At one point, it states:
  We feel that the information requested is not overly broad and 
unduly burdensome as it is the information needed in defense 
of each grievance filed.
  At anot
her point, Thomas™ letter states:
  This letter should clarify and clear up any confusion of the 
Company as to what is needed by the Union.  The information 
is vital for the grievance process.  The policing of the contract 
is the primary job of the Stewards
 in the Texarkana Center.  
We feel this information is needed for the enforcement of the 
Collective Bargaining Agreement in Texarkana.
  At no point in the letter does Thomas explain the basis for 
his statement that 
ﬁWe feel this information is needed for 
enforcement of the Coll
ective Bargaining Agreement.ﬂ
  Similar, 
the letter does not even attempt to answer
Šindeed, it does not 
even acknowledge
ŠWilliam
™s statement that 
ﬁThe union is 
well aware that it is not necessary to review six different 

categories of d
ocuments to determine whether a driver took a 
meal period on a particular day.
ﬂ  Similarly, Thomas
™ letter does 
not even acknowledge, let alone respond to or address, 
Williams
™ suggestions concerning ways the Union could obtain 
the information it needed wi
thout seeking the vast amount of 
documentation described in the information requests.
 Chief Steward Thomas had a choice:  On the one hand, he 
could indulge the personal animosity he harbored towards 
Manager Rosebaugh.  He could use his power as a union 
off
icer, his authority to file grievances and information 
requests, to cause needless extra work for the manager and, 
when possible, make him look bad.
 On the other hand, Thomas could choose to give priority to 
the needs of the bargaining unit employees he re
presented.  
Serving them effectively as steward entailed putting aside 
personal pique and dealing with management in good faith to 
resolve problems.
 It was a clear choice.  Thomas could not nurse both a grudge 
and the bargaining relationship.  Thomas
™ Janu
ary 9, 2012 
letter, ignoring the Respondent
™s request that the parties try to 
reach an accommodation, indicates which choice Thomas 
made.  
 Nonetheless, the record plainly establishes and I find that the 
Respondent made a good faith effort, indeed, an effo
rt 

bordering on the heroic, to comply fully with the request.  On 

January 18, 2012, the Respondent furnished to the Union a 
sizable box of requested documents.  The box weighed about 
60 pounds.
 On January 20, 2012, Labor Relations Manager Williams 
sent ano
ther letter to the Union, again seeking some middle 
ground which would satisfy both sides.  The letter, which 

Williams addressed to Business Agent Driggers, included the 

following:
  UPS is not aware of any driver other than Reggie Thomas 

who has a pending 
grievance regarding missed meal periods.  

It would be reasonable for the union to request Mr. Thomas™ 
time records for the days in which he allegedly missed his 
meal period.  That is not the current situation with regard to 
the pending information requests
 seeking information 
regarding every driver at the Texarkana facility.  The union 

continues its practice of making overly broad requests for 

information that is not necessary to conduct its investigation.  

Please narrow the scope of the overly broad reques
t so UPS 
can provide responsive information through a less 

burdensome process. 
  On January 21, 2012, Steward Thomas sent a letter to Labor 
Relations Manager Williams.  It informed him that 
ﬁthe 
information received is not the information requested.
ﬂ  Howe
ver, the letter did not explain that statement.  It neither 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 184 described what documents were in the box the Respondent 
furnished or stated how those documents differed from the ones 

requested.  The letter did state that Thomas had informed 
Manager Rosebaugh 
ﬁthat the information received was not the 
information requested.
ﬂ  However, the letter did not describe 
what Thomas had told Rosebaugh.
 Thomas
™ letter did not mention the Respondent
™s request for 
an accommodation or offer to meet to discuss one.  Instead, the 
letter turned accusatory:  
ﬁThis is another attempt by the 
company to prolong providing the necessary information that is 
needed to complete the union
™s investigations.
ﬂ  However
, considering that the Respondent had just furnished the Union 

with a 60
-pound box of documents, and in the absence of any 
evidence that the Respondent was intentionally dragging its 
feet, the accusation that Respondent was trying 
ﬁto prolong 
providing the
 necessary information
ﬂ is difficult to square with 
reality.
 Thomas
™ letter does not explain what he meant by 
ﬁthe 
union
™s investigations.
ﬂ  The record does not establish that any 
employee except Thomas believed that Respondent was 
falsifying records to re
quire employees to work without taking 
lunchbreaks.  Such a belief finds as little evidentiary support as 
Thomas
™ suspicion that management was plotting to set him up 
for future discipline by making his workload easier.  Likewise, 

it is difficult to unders
tand how Thomas could accuse the 
Respondent of trying to prolong providing the 
ﬁnecessary 
information
ﬂ when the Union had ignored the Respondent
™s requests to explain the relevance and the Respondent had just 

furnished the Union with a 60
-pound box of docu
ments.
 On March 6, 2012, Respondent
™s labor relations manager, 
Cedric Williams, signed a settlement agreement in Cases 16
ŒCAŒ028064, 16
ŒCAŒ062316, and 16
ŒCAŒ070588.  The 
Board
™s Regional Director for Region 16 approved the 
settlement.
 During this time peri
od, Thomas continued to file a 
grievance and information request about every 10 days.  All the 

grievances concerned the 
ﬁmissed lunch
ﬂ issue.
 On March 28, 2012, Respondent
™s labor relations manager 
sent a letter to Union Business Agent Driggers.  It again 

protested that the Union
™s information requests were overly and 
unnecessarily broad and burdensome.  The letter again 
suggested ways the Union could obtain necessary information 
which would be less burdensome to Respondent.  As the 
Respondent had requested
 previously, this letter urged the 
Union to narrow the scope of 
ﬁthe overly broad request so UPS 
can provide responsive information through a less burdensome 
process.
ﬂ Although Respondent had sent this letter to Business Agent 
Driggers, the chief steward r
eplied to it.  Thomas
™ April 1, 2012 
reply did not indicate any willingness to narrow the scope of 

the information request or to negotiate any accommodation.  To 

the contrary, Thomas took a hard line:
  The company had the opportunity to tell a NLRB judge that 
the Union information request[s] were overly broad and 

unduly burdensome but chose to take the settlement 
agreement.  It is time for all this whining to stop and give the 
Union the information it is 
seeking.
  Later, of course, the Respondent did, in fact, present its case 
to an NLRB judge, who also heard Thomas
™ testimony, 
observed him and the other witnesses and assessed their 
credibility.  Both my impressions of the witnesses, discussed 
above, and t
he entire record lead me to conclude that Thomas 
was not acting in good faith when he made the information 
requests.  Although he claimed to seek the information for 

grievance
-related purposes, I find that his dominant motive was 
retaliatory.
 The letters f
rom Thomas to Respondent
™s labor relations 
manager particularly bolster the conclusion that the Union, 

through Chief Steward Thomas, was not acting in good faith.  
The unwillingness even to discuss an accommodation provides 
one indication of bad faith, but
 equally telling is the Union
™s failure to explain, in any of the letters, exactly how the 
requested information related to performance of the Union
™s statutory duties.  Instead of providing even a brief explanation, 
Thomas simply ignored the issue, statin
g instead that 
Respondent had the ability to comply with the information 
request.  However, asserting that the Respondent could comply 
in no way addresses the issues of relevance and necessity.
 Respondent repeatedly raised the issue of necessity by 
observi
ng that it appeared the Union could obtain all the 
information it needed from documents in just one of the 
categories the Union had sought, and then asking the Union 

why it needed the documents in all the other categories.  This 
was a fair question and the
 Union
™s duty to bargain in good 
faith obligated it to provide an answer.
 Beyond vague conclusory statements that the requested 
information was needed for enforcement of the collective
-bargaining agreement, Thomas
™ letters do not explain or even 
try to exp
lain why all the requested documents in all the 
categories were necessary.
 Instead of answering the Respondent
™s legitimate question, 
Thomas used the same tactic which he attempted, less 
successfully, on the witness stand.  He ignored it.  When the 

Respond
ent repeated the question in a subsequent letter, 
Thomas ignored it again, and again.  This evasive tactic, when 
used on the witness stand, does not manifest candor, and when 
used off the witness stand it does not manifest good faith.
 It is true that the r
equested information enjoys a presumption 
of relevance because it pertains to bargaining unit employees, 

but that presumption does not affect a union
™s duty to provide a 
genuine answer when an employer says, 
ﬁThis request is very 
burdensome. Why do you 
really need all this information?  
Can
™t we cut it down?
ﬂ  If the union simply replied, 
ﬁit™s presumed relevant,
ﬂ that terse response would not be useful in 
discussing a compromise or accommodation.  After all, parties 

acting in good faith are supposed to 
work these things out, if 
they can, and one indication of good faith is the willingness to 
make an honest effort.
 Stated another way, a presumption is a legal concept which 
affects which party must present evidence, and when, during a 

hearing.  But even if
 a presumption sometimes might substitute 
for evidence in that arena, it cannot substitute for facts in the 
rest of life.  Here, the Respondent had a legitimate interest in 
knowing why the Union needed all the requested information 
so that it might propose
 a less burdensome way of meeting the 
  UNITED PARCEL SERVIC
E OF AMERICA
   185 Union
™s needs.  The Union
™s failure to answer this question 
reflected on its good faith.
 In a case involving information which does not enjoy the 
presumption of relevance, the General Counsel
™s burden of 
proof includes
 establishing that when the union made its 
information request, it had a reasonable basis for believing that 
the information would be necessary to it in carrying out its 

statutory obligations.  
Allison Corp.
, above, citing 
Providence 
Hospital
, 320 NLRB 790
, 793
Œ794 (1996), enfd. 93 F.3d 1012 
(1st Cir. 1996).  In another decision not involving 
presumptively relevant information, the Board concluded that 
the union
™s letter to the employer, explaining the union
™s purpose in seeking the information, was not exp
licit enough to 

convey this objective to the employer.  
Rice Growers Assn
., 312 
NLRB 837 (1993).  The Board cited 
Kentile Floors
, 242 NLRB 
755, 757 (1979)
, for the principle that relevance cannot be 
established by speculative argument alone, without suppor
ting 
evidence.
 When the Union replied to the Respondent
™s letters, it 
ignored the relevance
-related questions which the Respondent 
had asked.  For the reasons discussed above, I have concluded 
that the Union manifested bad faith when it ignored rather than
 addressed these questions.
 Moreover, the Union still has not provided a persuasive 
explanation regarding why the requested information is relevant 
to the performance of the Union
™s statutory duties or necessary 
for that purpose.  Although the requested do
cuments enjoy a 
presumption of relevance, that rebuttable presumption does not 
bar me from inquiring into whether the requested documents 
are, in fact, relevant to and necessary for performance of the 
Union
™s statutory duty.  As noted above, if the Union h
as sought 
the documents for a reason unrelated to its duties under the Act, 
then the Act should not be brought to its assistance.
 The facts in this case can be, and I believe should be, 
distinguished from those in 
Associated General Contractors of 
Californ
ia, 242 NLRB 891 (1979).  In that case, the Board 
disagreed with the judge
™s understanding of the motivation for 
the unions
™ information request.  The Board stated that the 
judge
™s ﬁconclusions appear totally based on attribution to the 
Unions of ulterior 
motivations for requesting the contested 
information. And such attribution is, in turn, largely the product 
of speculation and conjecture.ﬂ
   The 
ﬁulterior motivations
ﬂ supposedly were to obtain 
information useful for organizing activities.  Of course, uni
ons 
routinely engage in the perfectly lawful and accepted endeavor 

of trying to recruit new members and, particularly, to organize 
employees of nonunionized employers and thereby become the 

employees
™ exclusive representative.  The Act itself recognizes 
the propriety of such organizing efforts, protects employees
™ right to engage in organizing and provides for the certification 

of unions that win secret ballot elections.  Nonetheless, and 

apart from the information which an employer must provide in 
connecti
on with a Board
-conducted election, a union
™s organizing efforts do not trigger a duty to furnish information.  
Only a union
™s activities related to the representation of 
employees, such as negotiating and administering a collective
-bargaining agreement an
d processing grievances, entitle the 
exclusive representative to request and receive relevant and 
necessary information.
 In 
Associated General Contractors of California
, the Board 
found no sound factual basis for the judge
™s conclusion that the 
unions had 
made the information request to further their 
organizing efforts rather than for policing and administering the 
collective
-bargaining agreement.  However, the Board went 
further: Even if the unions sought the information for 

organizing as well as for contr
act administration, the 
representation purpose obligated the employers to furnish 

requested relevant and necessary information, and the existence 

of another purpose did not diminish that obligation.
 The Board stated that 
ﬁit is well established that, where
 a 
union
™s request for information is for a proper and legitimate 
purpose, it cannot make any difference that there may also be 
other reasons for the request or that the data may be put to other 
uses. 
Utica Observer
-Dispatch, Inc. v. N.L.R.B.
, 229 F.2d 575
 (2d Cir. 1956).
ﬂ  Associated General Contractors of California
, 242 NLRB at 894.
 In the present case, the Union filed its information requests 
in connection with grievances.  Because representing 
bargaining unit employees in grievance proceedings clearly 

falls within a union
™s statutory duties, it certainly can be argued 
that the Union had at least one purpose which triggered the duty 
to provide requested relevant/necessary information.  
Moreover, based on 
Associated General Contractors of 
California
, it f
urther can be argued that the parallel existence of 
another purpose will not extinguish that duty.
 I do not find that the Union filed the grievances simply as a 
pretext to justify the information requests.  Rather, in this 

instance two separate motives pro
bably were at work.  It 
appears likely that Thomas filed the grievances with a desire to 
win them if he possibly could, but win or lose, he was also bent 
on imposing on management as heavy a burden as possible 

through the information requests.  Winning a g
rievance may 
well have seemed a remote possibility to Thomas, one which 

depended on factors beyond his control.  However, as chief 

union steward, he possessed the immediate certain ability to 
inflict distress through onerous information requests.
 That abil
ity may not quite amount to a 
ﬁsuperpower,
ﬂ but it 
was a real power, indeed the only real power which Thomas 
could use to strike back against those whom he perceived to be 

harassing him.  The fact that the discrimination charges he filed 
with the Board and
 the EEOC gained no traction did not change 
his subjective interpretation.  Respondent
™s ﬁby-the
-numbers
ﬂ management style might appear to an outsider to be rigorous 
but neutral, to be as unbiased and impersonal as a computer.  
Thomas still took it persona
lly.
 Likewise, the present record does not document any 
management falsification of the performance numbers
Šas 
Thomas alleged in grievances
Šand does not reveal any plot 
against Thomas, but the absence of such proof does not 
diminish Thomas
™ personal percep
tion of persecution or make it 
any less powerful a motivator.  I cannot and do not pass any 
judgment on Thomas
™ strong feeling that he had been wronged, 
but note that it explains why Thomas filed onerous information 
requests and remained unwilling to grant
 even the slightest 
relief from the burden.
  DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 186 Indeed, the record clearly shows that the information 
available from the various requested documents overlapped and 
that not all the documents would be necessary to provide the 
relevant and necessary information.
  In the total circumstances 
here, where agreeing to an appropriate accommodation would 
cause no harm, the refusal to narrow the request by eliminating 
redundant documents, or even to explain why all are needed, is 

evidence of a vindictive objective.
 Unlik
e Associated General Contractors of California
, above, 
in which the inference of 
ﬁulterior motivations
ﬂ was a matter of 
conjecture, the present record provides a sound basis, consistent 

with my observations of the witnesses, to conclude that a 
retaliatory 
purpose tainted both the drafting and filing of the 
onerous information requests and the Union
™s refusal to agree 
to any accommodation.  However, the differences between the 
present case and 
Associated General Contractors of California
 go even further, to 
the nature of the 
ﬁulterior motivations.
ﬂ  The 
malignancy of the retaliatory intent in the present case makes 
Associated General Contractors of California
 inapposite.
 Even if the unions in that former case intended to use the 
requested information for orga
nizing, that purpose does not 
disrupt the statutory scheme.  To the contrary, the Act 

specifically protects employees
™ rights to form, join or assist 
labor organizations.  A union
™s intent to organize thus is 
compatible with the collective
-bargaining syste
m created by 
Congress when it passed and amended the Act.
 On the other hand, using the information request process as a 
weapon of retaliation greatly damages bargaining relationships 

and undermines the system Congress envisioned.  That system 
fails when ra
tional self
-interest gets trampled by the brooding 
beasts of spite.
 It should be stressed that the mere presence of hostile feeling 
does not signal that the information request process has been 

converted from plowshare into a sword wielded with malice.  
Rather, such a rare kind of change will manifest a constellation 
of additional symptoms including these: (1) The information 

request or requests will require the production of a vast number 
of documents; (2) furnishing them will be time
-consuming and 
onerous
; (3) because of overlap and redundancy, all relevant 
and necessary information can be obtained from a subset of the 
records sought; (4) the requesting party is unwilling to agree to 
any accommodation which would reduce the burden even if the 
compromise wo
uld still provide all relevant and necessary 
information; (5) the requesting party is unwilling or unable to 
offer a plausible explanation as to why every single document 
is necessary.
 The Act created a system which requires each side to deal 
with the othe
r in good faith.  Although this system does not 
compel either side to make any particular concession, it 
absolutely depends on the willingness of the parties to 
communicate with each other and contemplates that each side 

will be agreeable to compromises wh
ich do not harm its own 
position.  By itself, a party
™s unwillingness to make a particular 
compromise does not suggest that the party is acting in bad 

faith, but an unwillingness to make 
any compromise at all over 
a long period of time certainly does.
 In other words, the same kind of prolonged intransigence 
which indicates bad faith during contract negotiations also 
manifests bad faith in the context of information requests.  It 
suggests an objective antithetical to the purposes of the Act, and 
this obj
ective, unlike the possible 
ﬁulterior motivation
ﬂ in 
Associated General Contractors of California
Šorganizing 
employees
Šis not benign.  To the contrary, appropriating a 
mechanism designed to promote informed bargaining and 
changing it into an engine of reta
liation is malignant.  Such a 
cancerous mutation poses too much danger to be condoned.
 To summarize, I find that bad faith tainted the Union
™s drafting and filing of the information requests and caused its 

refusal to agree to any accommodation which would 
reduce the 

burden on Respondent.  Notwithstanding the Union
™s unwillingness to narrow the information requests, the 
Respondent worked very hard to comply with those requests 
and furnished the Union with a prodigious number of 
documents.
 In these circumstan
ces, where Respondent acted in good 
faith notwithstanding the Union
™s misuse of the information 
request procedure, I conclude that any failure to furnish all of 
the requested documents does not breach the Respondent
™s duty 
to bargain in good faith and does
 not constitute a violation of 
Section 8(a)(5) and (1) of the Act. Therefore, I recommend that 
the Board dismiss the allegations raised by complaint 

paragraphs 10(g) through (n), 
and 
(p), 12(g) through (n)
, and 
(p).
 Complaint Paragraphs 10(o), 11
, and 12(o
) Complaint 10(o) alleges that since April 13, 2012, the Union 
has requested in writing that Respondent furnish the Union with 

the 
ﬁtime between stops
ﬂ summary report for stops 1
Œ2, 8
Œ9, 
16Œ18, 25
Œ26, 29, 31
Œ34, 36
Œ37, 40
Œ41, 43
Œ46, and 48 for 
driver Brandon Blizzard for April 11, 2012.  Respondent
™s answer admits this allegation.
 Respondent denies that this information is relevant to and 
necessary for the Union
™s performance of its duties as exclusive 
collective
-bargaining represent
ative, as alleged in complaint 
paragraph 11, and also denies that it has failed to furnish it, as 

alleged in complaint paragraph 12(o).
 The requested information pertains to the work of a 
bargaining unit employee, and the record does not rebut the 

presumpt
ion of relevance.  I conclude that the government has 
proven that the requested information is relevant to and 

necessary for the performance of the Union
™s duties as 
exclusive representative, as alleged in complaint paragraph 11.
 The Union
™s information re
quest sought many other 
documents
Štimecard, delivery reports, driver recap summary, 
manifest, weekly operating report, virtual OJS report and 

telematics
Šbesides the 
ﬁtime between stops summary
ﬂ reports.  
As the General Counsel noted in the government
™s pos
thearing 
brief, 
ﬁRespondent provided these documents and they are not 
the subject of a Complaint allegation.
ﬂ In other words, the sole documents allegedly not produced 
were the 
ﬁtime between stops
ﬂ reports.  However, as the 
General Counsel
™s brief acknowle
dges,
 Respondent, through Rosebaugh, said Respondent no longer 
uses time between stop summary reports, but uses the driver 
stop summary reports instead.
   UNITED PARCEL SERVIC
E OF AMERICA
   187 The 
ﬁdriver stop summary report
ﬂ referred to in the General 
Counsel
™s brief is actually a section of th
e ﬁtelematics
ﬂ data.  It 
is highly plausible that Rosebaugh would stop using the older 
ﬁtime between stops
ﬂ summaries when the more comprehensive 
telematics data became available.  (As noted above, Rosebaugh 
began using telematics data at the Texarkana fac
ility in March 
or April 2011, about a year before the information request 

under consideration here.)
 Chief Steward Thomas
™ testimony does not contradict that of 
Manager Rosebaugh:
  Q. Does the company run time
-between
-stops summa
r-ies frequently?
 A. I don™t
 know.  I hadn™t seen one in a while.  
  Thus, based on the consistent evidence in the record, I 
conclude that Respondent did not provide the 
ﬁtime between 
stops
ﬂ summaries because it no longer kept such documents.  
Instead, the same information could be f
ound in the documents 
which Respondent did furnish the Union.
 In sum, I find that Respondent provided all the requested 
information.  Indeed, as the General Counsel
™s brief admits, 
Respondent furnished the Union with a 
ﬁvirtual OJS report
ﬂ which included e
ssentially the same information which would 
have been observable by a supervisor riding in the delivery 

vehicle. 
 It would require advanced bureaucratic myopia to conclude 
that Respondent did not furnish the requested relevant 

information because it did no
t give the Union a piece of paper 
bearing the title 
ﬁtime between stops report
ﬂ but instead 
provided other documents showing the time between stops.  
Therefore, I conclude that the Respondent fully met its duty to 

provide requested relevant and necessary i
nformation.  
Accordingly, I recommend that the allegations raised by 

complaint paragraphs 10(o) and 12(o) be dismissed.. 
 Complaint Paragraphs 10(q), 11
, and 12(q)
 Complaint paragraph 10(q) alleges that since April 23, 2012, 
the Union has requested in 
writing that Respondent furnish the 

Union with the following documents for all Texarkana Center 
drivers who ran area 29A during the week ending April 21, 
2012: (1) time between stop section summary; and (2) weekly 
operation report.  Based on the admission 
in Respondent
™s answer, I find that the General Counsel has proven this 

allegation.
 Complaint paragraph 11 alleges that the requested 
information is relevant to and necessary for the Union
™s performance of its duties as exclusive representative of the 
barg
aining unit.  Complaint paragraph 12(q) alleges that 
Respondent has failed and refused to furnish the requested 
information.  Respondent denies both of these allegations.
 The requested information pertained to a grievance filed on 
behalf of Thomas, who tes
tified that he had been given 
ﬁan 
intent to terminate for not running the SPORH.
 . . .ﬂ  In other 
words, management considered his stops
-per
-onroad
-hour 
number unsatisfactory.  Accordingly, he requested records of all 
drivers who had worked this route duri
ng a particular week so 
that he could compare their SPORH scores with his own.
 The records pertain to the work of bargaining unit employees 
and are presumptively relevant.  Moreover, in this instance, the 
record does not reflect any improper purpose.  The 
records are 
for only a 1
-week period, and limited to drivers similarly 

situated to Thomas.  I conclude that the presumption of 
relevance stands unrebutted.  Accordingly, I further conclude 
that the government has proven that the requested documents 
are rel
evant to and necessary for the Union to perform its 
functions as exclusive bargaining representative, as alleged in 

complaint paragraph 11.
 This information request, like the one described in complaint 
paragraph 10(o), discussed immediately above, actually
 sought 
more information than alleged in the complaint.  However, the 
Respondent provided other portions of the information, and the 
complaint only describes that information which allegedly was 
not furnished.
 Thus, the information request also sought time
cards, delivery 
reports, manifests, 
ﬁvirtual OJS
ﬂ and 
ﬁtelematics including 
map
ﬂ for the drivers who worked Thomas
™ route on this 
particular week.  The complaint does not allege that 

Respondent failed to furnish these documents and I find that 

Respondent d
id, in fact, provide them.
 However, the complaint does allege that Respondent violated 
the Act by failing and refusing to provide the requested 
ﬁtime 
between stops
ﬂ summaries.  However, as discussed above, the 
Respondent had ceased using this report, becau
se other records 

provided this information and more.
 Thomas also sought the weekly operations reports because 
they provided information about the SPORH scores of the other 
drivers.  The complaint alleges that Respondent failed to 
furnish the Union with 
these requested documents. However, 
the more detailed telematics information included precise 

information about stops and times.
 I conclude that Respondent did furnish all requested 
information.  Arguably, there may be situations in which a 

specific docume
nt, requested by name, must be produced to 
satisfy an information request.  For instance, that might be the 
case if circumstances had called into question the authenticity 
or contents of the document itself.  Such a question might 
concern whether the docum
ent included a particular clause or 
had been properly executed.  However, those circumstances are 
not present here.
 To the contrary, Thomas
™ testimony makes clear that he 
requested these documents for the information they contained, 
notably, the SPORH scor
es.  Because this information could be 
found in other documents, which Respondent did produce, 
there has been no refusal to provide information.  Accordingly, 

I recommend that the unfair labor practice allegations arising 
from complaint paragraphs 10(q) an
d 12(q) be dismissed.
 Complaint Paragraphs 10(r), 11
, and 12(r)
 Complaint paragraph 10(r) alleges that since April 25, 2012, 
the Union has requested in writing that Respondent furnish the 
Union with the 
ﬁtime between stops
ﬂ section summary for 
driver Lelan
d Spinks for the week ending April 14, 2012.  
Based on the admission in Respondent
™s answer, I find that the 
General Counsel has proven this allegation.
 Complaint paragraph 11 alleges that the requested 
information is relevant to the Union
™s performance of
 its duties 
as exclusive bargaining representative, and relevant for that 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 188 purpose.  Complaint paragraph 12(r) alleges that Respondent 
has failed and refused to furnish the requested information.  

Respondent denies both of these allegations.
 Chief Steward T
homas submitted this information request in 
connection with a grievance he had filed on behalf of 
bargaining unit employee Leland Spinks, who was contesting 
being subjected to heightened supervision.  Although the 

information request sought a number of dif
ferent documents, 
the only ones identified in complaint paragraph 10(r) are 
ﬁtime 
between stops
ﬂ summaries.  The General Counsel
™s brief 
includes a footnote stating that 
ﬁThe other documents Thomas 
requested were provided and, accordingly, were not made th
e subject of a complaint allegation.
ﬂ The General Counsel
™s brief 
also stated as follows:
  Respondent provided some of the documents requested, but 
failed to provide the time between stop section summary.
  [Tr 
211; R. Exh. W
.]  Thomas was never notified th
at Respondent 
no longer used the time between stop section summary and 

would not have asked for the forms if he had been notified.  
[Tr
. 457.]  Although the General Counsel
™s brief states that 
ﬁThomas 
was never notified that Respondent no longer used the 
time 
between stop section summary,
ﬂ it would not appear that the 
government is arguing that Respondent violated the Act by 
failing to provide such notice.  Certainly, the complaint does 
not include any allegation that Respondent committed an unfair 
labor p
ractice by failing to notify the Union that it had 
discontinued use of a form.  See 
Raley
™s Supermarkets 
& Drug 
Centers
, 349 NLRB 26, 28 (2007) (
ﬁAt no time, even after 
learnng that such a report did not exist, did the General Counsel 
amend the complaint t
o allege that the Respondent violated the 
Act by failing to timely inform the Union that there were no 
such reports.  Accordingly, we would not find a violation on 

that basis.
ﬂ). Chief Steward Thomas testified as follows concerning why 
he sought the 
ﬁtime 
between stops
ﬂ summary:
  Q. Okay.  Why did you request the time
-between
-stops 
summary?
 A. Well, time
-between
-stops is important for determi
n-ing what the SPORH was for Leland on each stop, and that 

determines the SPORH for the whole day, so we wanted a 
copy
 of the time
-between
-stops summary.  
  However, the record establishes that the April 25, 2012 
information request sought, in addition to the time
-between
-stops summary, the telematics data for the same period and 

route, and the General Counsel does not di
spute that the 
Respondent indeed furnished the telematics data.  In the 
testimony quoted above, Thomas indicated he wanted the time
-between
-stops summary so that the SPORH could be 
determined, but elsewhere in his testimony, Thomas admitted 
that the telema
tics data provided this information:
  Q. What is telematics?
 A. Telematics is a complete day of a driver, how long 
that driver
Šwhat time that driver left, how long that dri
v-er takes to get to his first stop, how long that driver is in 
his first stop, going
 to his second stop, how long that dri
v-er from his second stop to his third stop, and 
it also gene
r-ates SPORH for each stop
.  [Emphasis added.]
  Although Thomas was complaining that he needed the time
-between
-stops summary to ascertain the SPORH, the 
Respo
ndent had furnished that same information as part of the 
telematics data.  Considering that the telematics data not only 
included the SPORH but other detailed information useful for 
supervision and planning, it is no wonder that management 
discontinued use
 of the time
-between
-stops summary.  Why 
would any company, let alone one so focused on efficiency as 

the Respondent, continue to use an old form which was 
redundant?
 Indeed, it seems so obvious that management would 
discontinue an out
-of-date form that Th
omas
™ testimony
Šthat 
he was never notified
Šcomes across as a bit disingenuous.  
Considering Thomas
™ familiarity with the telematics data, he 
reasonably would have figured out for himself that the old form 

no longer served a purpose.
 The Respondent provided
 the information.  For the Union to 
insist that it had to be delivered on an outdated form quite 

literally exalts form
Ša form
Šover substance.  An argument 
that the Union did not receive the requested information would 
be like a restaurant customer complain
ing that he did not get 
the cornbread he ordered because it came in a muffin rather 

than a wedge.
 In sum, I conclude that the government did prove the 
relevance and necessity of the requested information, as alleged 

in complaint paragraph 11, but that Resp
ondent, contrary to the 
allegation in complaint paragraph 12(r) furnished the 
information.  Accordingly, I recommend that the Board dismiss 
this allegation.
 Complaint Paragraphs 10(s)
 and
 (u), 11, 
and 
12(s) and (u)
 Complaint paragraph 10(s) alleges that since May 9, 2012, 
the Union has requested in writing that Respondent furnish the 

Union with the time between stop section summary for driver 
Reggie Thomas 
area 29A for April 30, 2012.  Based on the 
admission in Respo
ndent
™s answer, I find that the government 
has proven this allegation.
 Complaint paragraph 11 alleges the relevance and necessity 
of the requested information, and complaint paragraph 12(s) 
alleges that Respondent has failed and refused to furnish it.  
Res
pondent denies these allegations.
 Complaint paragraph 10(u) alleges that since May 18, 2012, 
the Union has requested in writing that Respondent furnish the 
Union with the time between stop section summary report for 
driver Reggie Thomas for the weeks endin
g May 7 and May 
15.  (This information request is in evidence as GC Exh. 77.)  
Based on the admission in Respondent
™s answer, I find that the 
General Counsel has proven this allegation.
 Complaint paragraph 11 alleges the relevance and necessity 
of the requ
ested information, and complaint paragraph 12(u) 

alleges that Respondent has failed and refused to furnish it.  
Respondent denies these allegations.
 The requested information concerns the work of bargaining 
unit employee Reggie Thomas and enjoys a presumpt
ion of 
relevance.  Although, as discussed above, I have concluded that 
Thomas did not always act in good faith when filing 
  UNITED PARCEL SERVIC
E OF AMERICA
   189 information requests in his capacity as chief steward, it is not 
necessary to revisit that issue here.  Rather, I will assume for 

the
 sake of analysis that Thomas acted in good faith and for a 
proper purpose in filing the information requests under 
consideration here.  Further, I will presume that the government 

has proven the relevance and necessity of the information, as 
alleged in co
mplaint paragraph 11.
 The allegations in complaint paragraphs 10(s)
 and 
 (u) 
and 
12(s) and (u) raise the same kind of issues as those discussed 
above in connection with complaint paragraphs 10(r) and 12(r).  
The actual information requests submitted by the Union seek 
more information than described in complaint paragraphs 10(s) 
and (u)
, and Respondent furnished the Union everything except 
the 
ﬁtime between stops
ﬂ forms.
 The telematics information which Respondent did furnish the 
Union provided the same information which could have been 

obtained from the 
ﬁtime between stops
ﬂ forms and, i
ndeed, 
more.  Accordingly, for the same reasons discussed above, I 
conclude that Respondent fully complied with the information 
requests alleged in complaint paragraphs 10(s) and 10(u).  
Further, I conclude that Respondent did not violate the Act and 
recom
mend that these allegations be dismissed.
 Complaint Paragraphs 10(t), 11
, and 12(t)
 Complaint paragraph 10(t) alleges that since May 18, 2012, 
the Union has requested in writing that Respondent furnish the 
Union with t
he manifests for April 30, May 2 and
 3, 2012, for 
driver Reggie Thomas for 
area 29A.  Based on the admission in 
Respondent
™s answer, I find that the General Counsel has 
proven this allegation.
 Complaint paragraph 11 alleges that the requested 
information is relevant to and necessary for the pe
rformance of 
the Union
™s duties as exclusive bargaining representative.  
Complaint paragraph 12(t) alleges that Respondent has failed 
and refused to furnish it to the Union.  The Respondent denies 
these allegations.
 The requested information described in c
omplaint paragraph 
10(t) is only part of the entire information request which the 

Union submitted to management on May 18, 2012.  The actual 
information request prepared by Thomas and submitted to the 
Respondent on May 18, 2012, is in evidence as General 
Counsel
™s Exhibit 75.  It sought the following documents for a 
2-week period:  Timecards, delivery reports, manifests, weekly 
operating reports, driver recap summaries, virtual OJS report 
and telematics, including maps.
 On May 24, 2012, the Respondent provi
ded the Union with 
documents in response to this information request. Of all the 
documents requested, the government only alleges that 
Respondent failed to furnish three of them, the manifests for 
April 30, May 2 and 3, 2012. The General Counsel
™s brief 
acknowledges that 
ﬁother information requested pursuant to this 
request was provided.
ﬂ The record indicates that after receiving information in 
response to a request, Thomas would review the documents and 

then, if any of the requested documents had not been 
provided, 
would send a note to Business Agent Driggers.  This note 
would specify which documents had not been received.  
Driggers, in turn, would email the Respondent to seek the 
missing information.  These records do not establish that the 
Union informed 
the Respondent that it had not received 
manife
sts for April 30, May 2 and
 3, 2012. 
 In view of the substantial amount of documentation which 
Respondent furnished to the Union in less than a week after the 

information request, in the absence of evidence est
ablishing 
that the Union notified Respondent that it had not received the 
three manifests, and considering that they comprised only a 
fraction of the documentation requested and provided, it is 
difficult to conclude that the Respondent acted in bad faith. 
 However, before deciding that issue, it is appropriate to take 
into account the reason for the information request.
 The information request pertained to a grievance filed on 
behalf of Reggie Thomas.  This grievance, like the information 

request, is dated 
May 18, 2012.  Although another steward 
signed the grievance, Thomas drafted it.  In it, Thomas stated as 
follows:
  The company has manipulated and falsified the performance 

numbers to harass me.  On May 15, 2012 meeting with 
Supervisor Josh Carnes, Stewar
d Mike Fowler present.  
Discussed was the previous day SPORH and over allowed 
hours.  Management has treated me differently because of my 

attitude, personality, past incidents and experiences, and union 
activity.  They also treat me differently because I h
ave filed 
NLRB charges against them.
  As noted above, the complaint in this matter does not allege 
that Respondent discriminated against Thomas, or any other 
employee.  The General Counsel does not allege that 
Respondent engaged in unlawful discrimination 
of any kind.  
Additionally, no credible evidence suggests that the Respondent 
falsified performance numbers and the General Counsel does 
not allege that Respondent engaged in harassment of Thomas or 
any other employee.
 The grievance itself, quoted above, t
ogether with Thomas
™ testimony, indicate management again considered Thomas
™ performance 
ﬁnumbers
ﬂ to be unsatisfactory and discussed it 
with Thomas at a meeting also attended by a union steward 

representing Thomas.
 The grievance leaves no doubt that Thoma
s did not believe 
the performance numbers with which the supervisor confronted 

him.  Rather, he considered these numbers to have been 

ﬁmanipulated
ﬂ and 
ﬁfalsified
ﬂ in an attempt to harass him.
 No extrinsic evidence suggests that anyone altered these 
measur
ements.  Likewise, no credible evidence suggests that 
any supervisor or manager intended to harass Thomas.  In the 
absence of such evidence, I find that Supervisor Carnes, in his 
meeting with Thomas, was simply following the established 
procedure for couns
eling an employee whose performance did 
not measure up.
 Presumably, Thomas wanted to look for and find evidence 
which would support his belief that management was altering 
the performance numbers to harass him.  To that end, he filed 
the information reques
t.  In addition to searching for documents 
showing some kind of manipulation or falsification of the data, 
Thomas may also have been looking for mitigating factors 
which might explain or justify the amount of time he had taken 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 190 to make his deliveries.  Thus
, he gave the following explanation 
for why he had requested manifests:
  Q. Okay.  Why did you request the manifests?
 A. Manifests gives a dispatch of the date.  It lets me 
know if I™m heavy or not on those particular weeks and 
tells me how many stops is o
n the car, where they™re 
lo-cated on the car, which is important.  
  If his delivery van (or 
ﬁpackage car,
ﬂ in Respondent
™s terminology) had been loaded almost to overflowing, the time it 
took him to complete his route might well increase.
 Although I have 
found that in some instances, described 
above, Thomas used the information request procedure to lash 
out at management and to retaliate, I do not get the sense that 

he did so in this particular matter.  Here, Thomas did not seek a 
nearly astronomical numbe
r of documents and then refuse to 
compromise.
 Rather, this particular information request sought a more 
limited number of documents for a relatively brief time period, 
a period related to the counseling he had received for 

unsatisfactory performance number
s.  Moreover, by this point, 
Thomas was aware that his job might well be in jeopardy and, 
therefore, he felt a need to discredit the data which might be 
used as the basis for his discharge.  Therefore, I conclude that 

the record does not rebut the presumpt
ion of relevance which 
the requested information enjoys.  Accordingly, I conclude that 

the government has proven the allegations raised in complaint 
paragraph 11 concerning the relevance and necessity of the 
requested information.
 No evidence suggests, eve
n remotely, that Respondent 
withheld the three manifests when it furnished the Union with 

the other 100
-or-so pages of documents.  Likewise, the record 
neither reveals nor even hints at any reason why management, 
which had furnished a number of manifests, 
might not want 
Thomas or the Union to have these particular three.  The only 
reasonable conclusion is that the failure to provide the Union 
with these three manifests was inadvertent.
 Could the Union have received the information recorded on 
the manifests 
but from a different source?  If so, it would be 
similar to the situation discussed above, in which the telematics 
data provided all the information to be gleaned from the times
-between
-stops summaries.  However, the telematics 
information, which concerns 
the location of the vehicle at each 

point in time, does not duplicate the manifest information, 
which lists the name of the recipient and the method of 
shipment (such as 
ﬁground
ﬂ or 
ﬁfirst day air
ﬂ) for each package 
on the vehicle.
 If not the telematics da
ta, might some other requested 
document duplicate the information on the manifest?  On cross
-examination, Thomas testified, in part, as follows:
  Q. 
BY MR. CRIDER
: It™s your testimony that manifests 
weren™t produced.  Is that what you™re saying?
 A. No. I s
ay, all the manifests wasn™t produced.  I got 
most of the information.  I was missing April 30, May 2 

and May 3.  I made that clear.  
 Q. Okay.  Page 5312, is that a manifest for April 30?
 A. That is not a manifest.  This is a delivery report.  
This is not
 a manifest.  
 . . . . 
  Q. 
BY MR. CRIDER
: Now, the driver delivery report 
and the manifests contain essentially the same info
r-mation, do they not, Mr. Thomas?
 A. No, they do not.  
 Q. What™s the difference?
 A. Driver manifests is a dispatch report.  It te
lls exac
t-ly how many packages are on the package car, how many 

stops a driver has, and where they are located on the pac
k-age car.
  At this
 point, Thomas did not elaborate on what information 
a manifest recorded but a delivery report did not.  Thus, his 
tes
timony seems to imply that manifests list the packages 
carried and the stops but that delivery reports do not.  However, 
such an impression would be absolutely incorrect.  Earlier in 

his testimony, on direct examination, Thomas described a 
delivery report:
  Q. Now, we™ve already talked about the time card.  
The next check is delivery reports.  What are delivery r
e-ports?
 A. Delivery records tell exactly what a driver had on 
his package car that day as far as the amount of stops, 

what stops they were, what ti
me he delivered, who signed 
for the stops, and if he or she missed any stops or not.  
  Comparing this testimony, on direct examination, with 
Thomas
™ testimony on cross
-examination leads to the 
conclusion that delivery reports do, in fact, record essential
ly 
the same information as manifests.  For example, Thomas 

testified that the manifest 
ﬁtells exactly how many packages are 
on the package car
ﬂ and he testified that the delivery reports 
ﬁtell exactly what a driver had on his package car.
ﬂ Similarly, Thoma
s testified that the manifest shows 
ﬁhow 
many stops
ﬂ the driver made and that the delivery report shows 
ﬁthe amount of stops, what stops they were
 . . . and if he or she 
missed any stops or not.
ﬂ In sum, Thomas
™ descriptions of 
delivery reports and manifes
ts do not support his denial that the 
two documents provide essentially the same information.  
Indeed, this denial seems one further symptom indicating that 
Thomas
™ testimony should be viewed cautiously.
 Without doubt, a manifest and a delivery report both
 record 
similar information about the number of packages and the 
number of stops, but that doesn
™t warrant a conclusion that 
there are no differences.  It would be surprising for a company 

so focused on efficiency to use two forms when one would do.  

Becau
se manifests and delivery reports serve different 
purposes, undoubtedly they diverge in certain respects.
 However, the question here is whether the two types of 
documents differ in any way material to the Union
™s needs as 
exclusive bargaining 
representative.  In other words, do the 
delivery reports include all the information which Thomas 
sought
Šand expected to obtain from the manifests
Što defend 
against the assertion that he was working too slowly?
 Obviously, the number of packages which Thoma
s had to 
deliver on a given day would be relevant to how long it should 

take him to finish the route.  Similarly, the number of stops has 

obvious relevance.
   UNITED PARCEL SERVIC
E OF AMERICA
   191 If Thomas believed that the manifests recorded some other 
information relevant to his needs, inform
ation not available 
from the delivery reports, he certainly would have said so 
during his testimony.  He cannot easily be described as a 
disinterested witness whose lack of concern about the outcome 

would lead him to overlook a fact favorable to his side.
 Moreover, if the manifests contained any relevant 
information not available through the delivery reports, it seems 
likely that when Thomas sent his note to Business Agent 
Driggers about the completeness of the information provided, 
he would have mentioned 
that three manifests were missing.  
Likewise, the business agent would have informed the 
Respondent.  The fact that Thomas did not mention the three 
missing manifests in his note to Driggers, so that the business 

agent could request them from Respondent, l
eads me to 
conclude that Thomas did not consider the three manifests all 

that important because he could obtain the same information 
from the documents which had been furnished.
 In these circumstances, I find that Respondent did furnish to 
the Union all th
e relevant information sought by the Union
™s information request.  Further, I find that Respondent made a 
fully reasonable attempt to locate the requested records, that it 

acted in good faith, and that the failure to find the three 
manifests was inadverten
t.  Therefore, I conclude that 
Respondent did not violate the Act as alleged in complaint 
paragraphs 10(t) and 12(t) and recommend that the Board 
dismiss these allegations.
 The Settlement Agreement
 On March 6, 2012, the Respondent and Charging Party 
executed an agreement which settled three of the five charges 

which form the basis of the 
third 
consolidated 
complaint in this 
matter.  Those charges are Cases 16
ŒCAŒ028064, 16
ŒCAŒ062316
, and 16
ŒCAŒ070588
.  The Regional Director for 
Region 16 of the Board approved this settlement agreement on 

March 8, 2012.
 However, on May 21
 and July 13, 2012, respectively, the 
Union filed additional unfair labor practice charges which were 

docketed as Cases 16
ŒCAŒ081494 
and 16
ŒCAŒ085218.  On 
October 31, 2012, the Regional Director issued the complaint 

(more fully, the 
ﬁorder further consolidating cases, third 
consolidated complaint and notice of hearing
ﬂ) which had the 
effect of setting aside the settlement agreement, rev
iving the 
complaint allegations from Cases 16
ŒCAŒ028064, 16
ŒCAŒ062316, and 16
ŒCAŒ070588 and incorporating them in a single 
complaint along with allegations from the more recently filed 

cases.
 Here, I must consider whether the Region properly set aside 
the 
settlement agreement and revived the allegations it had 
resolved.  The answer to that question carries significant 
consequences because I have found some of the allegations 
raised by the earlier charges to be meritorious.  If the settlement 
agreement prope
rly should have remained in effect, it would 
lay those meritorious allegations to rest
Šthey would be 

deemed settled and remedied
Šand block further action on 
them here.  However, if the Regional Director properly set 
aside the settlement agreement, then the
 once
-settled 
meritorious allegations have gained new life and must be 
remedied here.
 To state the legal principle more exactly, well
-established 
Board precedent holds that a settlement agreement disposes of 

all issues involving presettlement conduct unles
s prior 
violations of the Act were unknown to the General Counsel, not 
readily discoverable by investigation, or specifically reserved 
from the settlement by the mutual understanding of the parties.  
Fruehauf Trailer Services, 
334 NLRB 344 (2001); In 
Holly
wood Roosevelt Hotel Co.
, 235 NLRB 1397 (1978).
 In determining whether setting aside the settlement 
agreement is warranted, I draw guidance from another 
venerable line of Board precedent.  The Board has long held 

that 
ﬁa settlement agreement may be set asi
de and unfair labor 
practices found based on presettlement conduct if there has 
been a failure to comply with the provisions of the settlement 
agreement or if postsettlement unfair labor practices are 

committed.
ﬂ  Scripps Memorial Hospital Encinitas
, 347 N
LRB 
52 (2006), citing 
Twin City Concrete
, 317 NLRB 1313 (1995), 
quoting 
YMCA of Pikes Peak Region
, 291 NLRB 998, 1010 
(1988), enfd. 914 F.2d 1442 (10th Cir. 1990).  
 Accordingly, I must decide whether either of two events has 
occurred:  (1) Has the Respond
ent failed to comply with the 
provisions of the settlement agreement?  (2) After the 
settlement agreement went into effect, did Respondent commit 
an unfair labor practice?  If the answer to either question is 
ﬁyes,
ﬂ then setting aside the settlement agreem
ent was 
warranted.
 In determining whether Respondent failed to comply with 
the terms of the settlement, it is helpful to begin with a 
description of those provisions, which are quite rigorous.  In 
addition to the provisions typical of such informal settlem
ents, 
the agreement includes other, less common requirements which 

obligate the Respondent to take a number of extraordinary 
steps.  These requirements included posting notices not only in 
places where notices to employees customarily were posted, but 
also
 near each computer station at the Texarkana facility; 
providing a copy of the settlement agreement to every 
supervisor and manager working at the Texarkana facility 
(including individuals who worked as temporary supervisors 
for at least 10 days per year);
 training each supervisor and 
manager about the duty imposed by the Act to furnish the 

Union with requested relevant and necessary information; 
cautioning each supervisor and manager that failure to furnish 
such information or an unreasonable delay in prov
iding it 
ﬁshall 
not be tolerated
ﬂ and would 
ﬁsubject the responsible supervisor 
or manager to discipline, up to and including discharge
ﬂ and 
requiring each supervisor and manager to 
ﬁacknowledge in 
writing that he or she has been furnished with a copy
ﬂ of 
these 
instructions, understood them, and would 
ﬁconduct himself or 
herself consistently therewith, and will not in any way commit, 
engaged [sic] in induce, encourage, permit or condone any 
violation of this Settlement Agreement and Notice Posting.
ﬂ Another
 atypical provision in the settlement agreement 
obligates the Respondent to conduct one or more employee 
meetings at which a 
ﬁresponsible management official
ﬂ would 
read the Notice to Employees out loud.  The Board has 
 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 192 characterized such a requirement as a
n ﬁextraordinary
ﬂ remedy.  
See 
Chinese Daily News
, 346 NLRB 906, 909 (2006).
 Although a number of the requirements described above go 
beyond those typically found in informal settlement 
agreements, the General Counsel does not contend that 

Respondent faile
d to comply with them.  Rather, the General 
Counsel, through the Regional Director for Region 16, 
concluded that the Respondent had not complied with the 

settlement agreement because of language which actually did 
not appear in the body of the settlement a
greement itself.
 Nothing in the body of the settlement agreement obligated 
Respondent to train union officials in how to interpret 
computer
-generated data.  However, as noted above, the 
agreement did require Respondent to post a Notice to 
Employees that was appended to the
 settlement as 
ﬁAttachment 
A.ﬂ  This 
notice included the following:
  WE WILL
, if unable to provide the Union with info
r-mation in the format requested by the Union, provide the 
Union with in
-person training in interpreting the doc
u-ments provided and provide
 reasonable Union time in 
which to receive the training.  This training will take place 
within five (5) business days of providing the information.
  The General Counsel contends that Respondent did not 
follow through with this training and that its failure
 to do so 
constitutes a breach of the settlement agreement sufficient to 

justify setting it aside.  Consideration of this rather novel issue 
must begin with a review of what actually happened.
 On March 23, 2012, the Respondent furnished to the Union 
some c
omputer
-generated documents in a format other than the 
ﬁnative
ﬂ format which the Union had requested.  On April 4, 
2012, Respondent
™s labor relations manager sent a letter to 
Union Business Agent Tommy Driggers.  It stated:
  UPS will be responding to the U
nion™s information requests 
with documents that may not be in their native format.  The 
Company will provide in
-person training to Union officials to 
assist them in interpreting these documents.  Please let me 

know if the Union would like to participate in
 the in
-person 
training and provide proposed dates and times for the training.  
The Company will identify a mutually convenient time and 
will schedule the training.
  Please let me know if you have questions.
  After Driggers
 received this letter, he did not inform the 
Respondent of available dates for the training.  Rather, on April 
10, 2012, Driggers sent the letter to Chief Steward Thomas by 
fax.  However, Thomas took no action.  Thomas offered this 
explanation for his inac
tion:
  Q. Did you provide dates and times for the training?
 A. No. 
 Q. Why not?
 A. I am a steward.  I am not responsible in giving dates 
and times.  I can™t set up dates and times for the training.  
That has to come higher up than me, because that would 
be more like Tommy™s job.
 Q. Okay.  Was there any other reason why you didn™t 
provide the dates and times for the training?
 A. No. But the settlement agreement says that the 
training had to be done by March 23, and I was assuming 

that we would have this trai
ning done by March 23.
  Thomas
™ testimony that the settlement agreement required 
training by March 23 is incorrect.  As noted above, the 
language in question was not in the body of the settlement 
agreement but rather in the notice, and it made no reference
 to 
March 23.  It simply stated that within 
5 business days of 
furnishing information in a format other than requested by the 
Union, the Respondent would provide training to the Union.  

Respondent furnished the documents of March 23, a Friday, 

and 
5 busine
ss days later would have been March 30.
 Although Thomas testified that he did not have authority, as 
a steward, to inform the Respondent of available dates and 
times for the training, this modest disclaimer strikes me as a bit 
disingenuous.  It was Thomas,
 not Driggers, who signed the 
settlement agreement on behalf of the Union.  Similarly, 
Thomas, acting for the Union, signed the unfair labor practice 
charges on behalf of the Union.  
 The record as a whole creates a rather strong impression that 
the inform
ation requests were Thomas
™ crusade, with Business 
Agent Driggers quietly going along rather than 
ﬁmaking 
waves.
ﬂ  In one instance, when Respondent
™s labor relations 
manager sent a letter to Driggers, it was Thomas, not Driggers, 
who replied.
 Moreover, Bus
iness Agent Driggers certainly must have sent 
the letter to Thomas for a reason, either so that Thomas could 

communicate directly with Respondent about dates for the 

training or else so that Thomas could inform Driggers about 
convenient dates which Drigger
s could then pass along to the 
Respondent.  However, the Union did not provide Respondent 
with suggested dates for the training and it never took place.
 The record suggests that such training would not have been 
necessary anyway.  Thomas testified that aft
er March 23, he did 
not receive any documents from Respondent which were not in 

the desired 
ﬁnative
ﬂ format.
 The General Counsel argues that the Union
™s failure to reply 
to the request for training dates does not matter, that the only 

relevant fact is simp
ly that the training never occurred.  
Moreover, the government notes that the Respondent
™s April 4, 
2012 letter was not sent within 5 business days of the date 

when it furnished the information.  That is true.  Respondent 

sent this letter on the 8th busine
ss day.
 Nonetheless, I conclude that Respondent did not violate the 
terms of the settlement agreement.  This conclusion rests on 

several reasons.
 First, the language of the settlement agreement did not 
obligate Respondent to provide this training.  By sign
ing this 
document, Respondent agreed to post the 
notice to 
employees 
but agreement to post the 
notice is not the same as an 
agreement to perform the actions described in the 
notice.  The 
settlement agreement included a number of extraordinary 
requirements, such as that a 
ﬁresponsible management official
ﬂ read the 
notice to 
employees.  The parties placed these terms in 
the body of the agreement and they clearly were binding on 
Respondent.  Whether or not the 
notice referred to them does 
not alter the Respondent
™s obligation to comply.
   UNITED PARCEL SERVIC
E OF AMERICA
   193 Just as easily, the parties could have included in the 
agreement itself language requiring Respondent to provide the 
document
-interpretation traini
ng.  They did not.
 Alternatively, the parties easily could have included in the 
settlement agreement language which not only required a 
management official to read the notice out loud to employees
Šitself an extraordinary requirement
Šbut also required 
Respo
ndent to comply with the statements in the Notice.  
However, they did not.
 In 
Gadsden Tool, Inc., 
327 NLRB 164
 (1998), the Board, 
citing the Supreme Court
™s decision in 
H. K. Porter Co. v. 
NLRB, 
397 U.S. 99 (1970), noted that it had no authority to 
change 
the substantive terms of the parties
™ collective
-bargaining agreement by altering the effective dates.  The 
agreement under consideration here is not a collective
-bargaining agreement but a settlement agreement. All the same, 
I would feel uncomfortable rea
ding into the body of the 
agreement words which the parties did not include.
 Accordingly, I conclude that Respondent did not fail to 
comply with the terms of the settlement agreement as they were 
written.
 However, even were I to assume that the Respondent 
had an 
obligation to give effect to this language in the notice, the 
Respondent made a good
-faith effort to do so.  It sent a letter 
asking the Union to recommend dates for the training, and it 

could not schedule the training without that information.  Aft
er 
all, the training was for union officials, some of whom, like 
Driggers, were not Respondent
™s employees.  Respondent 
needed to know when these individuals would be available 

before it could set a training date.
 The Union had sought this training, claimi
ng it was 
necessary for understanding the reams of documents it was 
requiring Respondent to produce.  Then abruptly, inexplicably, 
union officials lost interest.  In fairness, the Union
™s turning 
fickle should not put Respondent in a pickle.  Because it wa
s the Union
™s inaction which stalled the training plans, it would 
be both illogical and unjust to blame the Respondent.
 Moreover, Thomas
™ testimony indicates that after March 23, 
2012, the Respondent did not furnish records in a 
ﬁnon
-native 
format
ﬂ requiri
ng interpretation, so the training was no longer 
needed.  The absence of need for this training may well explain, 

or at least partially explain, the Union
™s failure to reply to the 
Respondent
™s request for available dates.
 Further, the fact that the Respon
dent did not send the letter 
until April 4, 2012
Š8 business days after providing the 
documents rather than the specified 
5 days
Šis at most a de 
minimis breach of the settlement agreement, and one which did 
not cause the Union prejudice or disadvantage.  In
deed, the 
Union
™s failure to reply to Respondent
™s request for dates 
suggests a lack of concern about the short delay.  Setting aside 
the settlement agreement because of this microscopic 

peccadillo
Šif it amounted even to that
Šwould not be 
appropriate.
 In s
um, I conclude that there has been no failure to comply 
with the settlement agreement which would warrant setting it 
aside.  Now, I turn to the second possible basis for doing so, the 
existence of postsettlement unfair labor practices.
 For the reasons 
stated above, I have concluded that 
Respondent violated the Act by the conduct alleged in 
complaint paragraphs 10(a) and 12(a), 10(c) and 12(c), and 
10(d) and 12(d).  These violations took place before the 
settlement and were addressed by the settlement.  
However, the 
evidence does not establish that Respondent committed any 

unfair labor practices after executing the settlement agreement.
 At the prehearing stage of an unfair labor practice case, the 
acting General Counsel, through the Regional Director, mus
t make decisions using the information in witness statements 

rather than based on testimony tested by cross
-examination.  
This necessary reliance on affidavits defers the resolution of 
credibility issues to the hearing stage.  Based on such 

credibility det
erminations, I have concluded that the 
Respondent did not commit postsettlement violations.  
Accordingly, the settlement agreement should be reinstated.
 Further, I conclude that the Respondent has complied fully 
with the settlement agreement.  Because comp
liance with the 
settlement has remedied all presettlement violations, and 
because there are no postsettlement violations, I recommend 
that the complaint be dismissed in its entirety.
 CONCLUSIONS OF 
LAW 1.  The Respondent, United Parcel Service of America, 
Inc., 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6)
, and (7) of the Act.
 2. The Charging Party, International Brotherhood of 
Teamsters, Local Union 373, is a labor organization within the 

meaning of Section 2(5) of the Act.
 3. At all material times, the Charging Party has been and is 
the exclusive bargaining representative, within the meaning of 

Section 9(a) of the Act, of a bargaining unit of Respondent
™s employees, consisting of all feeder drivers, package drivers, 
sorters, lo
aders, unloaders, porters, office clerical, clerks, 
mechanics, maintenance personnel (building maintenance), and 
car washers, excluding all guards, professionals and supervisors 
as defined in the Act.  This unit is an appropriate unit for 
collective bargai
ning within the meaning of Section 9(b) of the 
Act.
 4. The Charging Party, in its capacity of exclusive bargaining 
representative, requested that Respondent furnish it with the 
information described in paragraphs 10(a), (c)
, and (d) of the 
order consolidat
ing cases, third consolidated complaint and 
notice of hearing (the complaint) in this matter.  This 

information was relevant to the Charging Party
™s performance 
of its duties as exclusive bargaining representative and 
necessary for that purpose.  The Respo
ndent failed and refused 
to furnish this requested information to the Charging Party in a 
timely manner, thereby violating Section 8(a)(5) and (1) of the 
Act.
 5. On March 6, 2012, the Respondent and the Charging Party 
executed a settlement agreement in Cas
es 16
ŒCAŒ028064, 16
ŒCAŒ062316
, and 16
ŒCAŒ070588.  On March 8, 2012, the 
Regional Director for Region 16 of the Board approved this 
settlement.  This settlement agreement covered the violations 

described above in paragraph 4.
 6. No basis sufficient in law e
xists to warrant setting aside 
the settlement agreement described above in paragraph 5.
  DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 194 7. Respondent has complied fully with the settlement 
agreement referred to above in 
paragraph 5, and such 
compliance has fully remedied the violations described above 
in paragraph 4.
 8. Apart from the violations described in paragraph 4 above, 
the Respondent did not violate the Act in any manner alleged in 
the complaint.
 On these findings of fact and conclusions of law and on the 
entire record in this case, I issue the f
ollowing recommended
1 1 If no exceptions are filed as provided by Sec
. 102.46 of the Board™s 
Rules and Regulations, thes
e findings, conclusions, and recommended 
ORDER
 The settlement agreement in Cases 16
ŒCAŒ028064, 16
ŒCAŒ062316
, and 16
ŒCAŒ070588, approved by the Regional 
Director on March 8, 2012, is reinstated and the complaint is 

dismissed.
 Order shall, as provided in Sec
. 102.48 of the Rules, be adopted by the 
Board, and all objections to them shall be deemed waived for all pu
r-poses.
                                                                                                                                                            